 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 13,
2015, is by and among Neurotrope, Inc., a Nevada corporation (the “Company”),
and each of the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) the aggregate number of
1/100ths of a share of Series B Preferred Stock set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers (which shall collectively be
referred to herein as the “Series B Shares”) convertible in accordance with the
terms of the Series B Preferred Stock into shares of common stock (“Common
Stock”) of the Company (such shares of Common Stock, the “Underlying Series B
Shares”), (ii) a warrant to initially acquire at an exercise price of $0.80 per
share up to the aggregate number of shares of Common Stock set forth opposite
such Buyer’s name in column (4) on the Schedule of Buyers, in the form attached
hereto as Exhibit A (individually, a “Series A Warrant” and, collectively, the
“Series A Warrants”) (as exercised, collectively, the “Series A Warrant
Shares”), (iii) a warrant in the form attached hereto as Exhibit B
(individually, a “Series B Warrant” and, collectively, the “Series B Warrants”)
(as exercised, collectively, the “Series B Warrant Shares”) to initially acquire
at an exercise price of $0.80 per share up to the aggregate number of shares of
Common Stock set forth opposite such Buyer’s name in column (5) on the Schedule
of Buyers, (iv) a warrant in the form attached hereto as Exhibit C
(individually, a “Series C Warrant” and, collectively, the “Series C Warrants”)
(as exercised, collectively, the “Series C Warrant Shares”) to acquire at an
exercise price of $1.25 per share up to the aggregate number of shares of Common
Stock set forth opposite such Buyer’s name in column (6) on the Schedule of
Buyers, (v) a warrant in the form attached hereto as Exhibit D (individually, a
“Series D Warrant” and, collectively, the “Series D Warrants”) (as exercised,
collectively, the “Series D Warrant Shares”) to initially acquire at an exercise
price of $1.00 per share up to the aggregate number of shares of Common Stock
set forth opposite such Buyer’s name in column (7) on the Schedule of Buyers and
(vi) a warrant in the form attached hereto as Exhibit E (individually, a “Series
E Warrant” and, collectively, the “Series E Warrants”) (as exercised,
collectively, the “Series E Warrant Shares”) to acquire at an initial exercise
price of $1.50 per share up to the aggregate number of shares of Common Stock
set forth opposite such Buyer’s name in column (8) on the Schedule of Buyers.
The Series A Warrants, the Series B Warrants, the Series C Warrants, the Series
D Warrants and the Series E Warrants are collectively referred to herein as the
“Warrants.” The Series A Warrant Shares, the Series B Warrant Shares, the Series
C Warrant Shares, the Series D Warrant Shares and the Series E Warrant Shares
are collectively referred to herein as the “Warrant Shares.”

 

B.           The Series B Shares, the Underlying Series B Shares, the Warrants
and the Warrant Shares are collectively referred to herein as the “Securities.”

 

C.           Capitalized terms used herein shall have the meanings set forth in
the Schedule of Definitions or as otherwise defined herein.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.PURCHASE AND SALE OF SERIES B SHARES AND WARRANTS.

 

(a)          Purchase of Series B Shares and Warrants. Subject to the
satisfaction (or waiver) of the conditions set forth in Section 6 below, the
Company shall issue and sell to each Buyer, and each Buyer severally, but not
jointly, shall purchase from the Company on each Closing Date (as defined
below), (i) the number of Series B Shares as is set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers, (ii) a Series A Warrant to
initially acquire up to the aggregate number of Series A Warrant Shares as is
set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers,
(iii) a Series B Warrant to initially acquire up to the aggregate number of
Series B Warrant Shares opposite such Buyer’s name in column (5) on the Schedule
of Buyers, (iv) a Series C Warrant to initially acquire up to the aggregate
number of Series C Warrant Shares set forth opposite such Buyer’s name in column
(6) on the Schedule of Buyers, (v) a Series D Warrant to initially acquire up to
(A) the aggregate number of Series D Warrant Shares set forth opposite such
Buyer’s name in column (7) on the Schedule of Buyers and (vi) a Series E Warrant
to initially acquire up to the aggregate number of Series E Warrant Shares set
forth opposite such Buyer’s name in column (8) on the Schedule of Buyers. Each
Buyer buying Units in the Initial Closing or the Final Closing, if such Buyer so
chooses, shall deliver on or before the Initial Closing or Final Closing, as
applicable, the Purchase Price in full to Delaware Trust Company (the “Escrow
Agent”) by check to the address listed below or via wire transfer of immediately
available funds pursuant to the wire instructions below. Each Buyer understands
that the applicable Purchase Price (defined below) will be held in escrow until
the applicable Closing on the Units (as such terms are defined below) has
occurred, and that such amount will be returned to such Buyer, without interest,
if (i) a minimum of 8,333,333 Units (as defined below) are not sold by the
Company to the Buyers on or before November 30, 2015, or (ii) a court of
competent jurisdiction issues a final and non-appealable judgment, order, decree
or award ordering the escrow agent to deliver the Purchase Price.

 

Address for Payment by Check:

Delaware Trust Company

2711 Centerville Road

One Little Falls Centre

Wilmington, DE 19808

Attention: Alan R. Halpern

Reference: Neurotrope, Inc. Escrow #79-2468 [Insert Name of Buyer]

 

Wire Instructions:

PNC Bank

300 Delaware Avenue

Wilmington DE 19899

ABA# 031100089

SWIFT Code: PNCCUS33

Account Name: Delaware Trust Company

Account Number: 5605012373

Reference: Neurotrope, Inc. Escrow #79-2468 [Insert Name of Buyer]

 

 - 2 - 

 

 

(b)          Purchase Price. The aggregate purchase price for the Series B
Shares and related Warrants to be purchased by each Buyer (the “Purchase Price”)
shall be the amount set forth opposite such Buyer’s name in column (9) on the
Schedule of Buyers which shall be equal to the amount of $0.60 per Unit (with
1/100ths of a share of the Series B Preferred Stock and one warrant each of the
related Warrants constituting one “Unit”, and collectively the “Units”).

 

(c)          Closing.

 

(i)The initial closing (the “Initial Closing”) of the purchase of the Series B
Shares and Warrants by the Buyers shall occur at the offices of Sanders Ortoli
Vaughn-Flam Rosenstadt LLP (“SOVR”), 501 Madison Avenue, New York, NY 10022. The
date and time of the Initial Closing (the “Initial Closing Date”) shall be 10:00
a.m., New York time, on the first (1st) Business Day on which the closing
conditions set forth in Section 6 below are satisfied or waived (or such later
date as is mutually agreed to by the Company and each Buyer) provided that such
date shall not be later than the third (3rd) Trading Day (as defined in the
Warrants) after the date hereof, but in any event no later than 5:00 pm, New
York time, on November 30, 2015. A minimum of 8,333,333 Units must be sold at
the Initial Closing. In the event there is more than one closing, as described
in Section 1(c)(ii) below, the term “Closing” shall apply to each such closing
unless otherwise specified and the term “Closing Date” shall apply to each such
closing date unless otherwise specified. As used in this Agreement, “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

(ii)After the Initial Closing, the Company may sell, in one additional Closing
(the “Final Closing”) on the same terms and conditions as those contained in
this Agreement, additional Units (collectively, the “Additional Securities”), to
one or more Buyers (each, an “Additional Buyer,” and, collectively, the
“Additional Buyers”) each of which is either (a) an institutional investor that
focuses on the biotech industry, (b) an investor of the Company’s Series A
Convertible Preferred Stock, (c) any investor investing under $5,000 or (d) any
person approved in writing by each of the Large Investors, provided that (i)
each such Additional Buyer is approved by each of the Large Investors (it being
understood that none of the Large Investors may unreasonably reject any such
prospective Additional Buyer set out in (a) through (c) above and each may
reject any prospective Additional Buyer in (d) above for any reason whatsoever),
(ii) is consummated on or prior to November 30, 2015, (iii) each Additional
Buyer shall become a party to the Transaction Documents, by executing and
delivering either an applicable adoption agreement, a counterpart signature page
or omnibus signature page to each of the Transaction Documents. The Schedule of
Buyers attached hereto shall be updated to reflect the names and addresses of
the Additional Buyers and the number of Additional Units purchased at the Final
Closing. As used herein, “Large Investor” means any Buyer that is an
institutional investor and such Buyer’s Purchase Price (together with such
Buyer's institutional affiliates) equals or exceeds $1,000,000.

 

 - 3 - 

 

 

(d)          Form of Payment; Deliveries. On or before the Initial Closing Date
or the date of the Final Closing, as applicable, each Buyer purchasing Units at
such Closing shall pay its respective Purchase Price to the Company or by
delivering its Purchase Price to the Escrow Agent pursuant to Section 1(a). On
the each applicable Closing Date, (i) the Escrow Agent shall deliver on behalf
of each Buyer acquiring Series B Shares and the related Warrants at the
applicable Closing the respective Purchase Price to the Company for the Series B
Shares and the related Warrants to be issued and sold to such Buyer at the
Closing pursuant to Section 1(a) above. Except with respect to the Large
Investors, on each Closing Date, the Company shall deliver or cause to be
delivered to each Buyer duly executed transfer agent instructions acknowledged
by the Company’s Transfer Agent pursuant to which the Company’s Transfer Agent
shall issue to such Buyer: (A) warrant certificates, in the forms attached
hereto as Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E, pursuant to
which such Buyer shall have the right to initially acquire up to the number of
Warrant Shares as is set forth opposite such Buyer’s name in columns (4), (5),
(6), (7) and (8), respectively, on the Schedule of Buyers, (B) a certificate
representing the Series B Shares set forth opposite such Buyer’s name in column
(2) on the Schedule of Buyers. Within five business days of the applicable
Closing Date, the Company shall deliver, or cause to be delivered: (i) warrant
certificates, in the forms attached hereto as Exhibit A, Exhibit B, Exhibit C,
Exhibit D and Exhibit E, pursuant to which such Buyer shall have the right to
initially acquire up to the number of Warrant Shares as is set forth opposite
such Buyer’s name in columns (4), (5), (6), (7) and (8), respectively, on the
Schedule of Buyers, (ii) a certificate representing the Series B Shares set
forth opposite such Buyer’s name in column (2) on the Schedule of Buyers. For
the sake of clarity, the Company shall deliver the warrant certificates and
certificate representing the Series B Shares referred to in the previous
sentence.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)          Organization; Authority. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and constitutes the
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)          No Conflicts. The execution, delivery and performance by such Buyer
of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

 - 4 - 

 

 

(d)          Certain Trading Activities. Other than with respect to the
transactions contemplated herein, neither such Buyer nor, to Buyer’s Knowledge,
any Affiliate of such Buyer which (x) had Knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Buyer’s
investments or trading or information concerning such Buyer’s investments,
including in respect of the Securities, and (z) is subject to such Buyer’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has not directly or indirectly, nor has any
Person (as such term is defined in Section 3(r)) acting on behalf of or pursuant
to any understanding with such Buyer or, to Buyer’s Knowledge, Trading
Affiliate, engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving the
Company’s securities) during the period commencing as of the earlier to occur of
(1) the time that such Buyer was first contacted by the Company or any other
Person regarding this investment in the Company or (2) the tenth (10th) day
prior to the date of this Agreement and ending immediately prior to the
execution of this Agreement by such Buyer (it being understood and agreed that
for all purposes of this Agreement, and without implication that the contrary
would otherwise be true, neither transactions nor purchases nor sales shall
include the location and/or reservation of borrowable shares of Common Stock).
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the “1934
Act”). As used in this Agreement, “Knowledge” or “Knowingly” means with respect
to any Person, what such Person actually knows or reasonably should know, and,
in the case of a corporation or other entity, what its executive officers
actually know or reasonably should know.

 

(e)          Transfer or Resale. Such Buyer understands that except as provided
in the Registration Rights Agreement entered into among the Company and the
Buyers as of the date hereof, the (“Registration Rights Agreement”), this
Agreement and Section 4(e) hereof: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel to such Buyer, in substance
which shall be reasonably acceptable to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration; (ii) any sale of
the Securities made in reliance on Rule 144 or Rule 144A promulgated under the
1933 Act (or a successor rule thereto) (collectively, “Rule 144”) may be made
only in accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (as defined below) through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.

 

(f)           Own Account. Such Buyer understands that (i) the Securities are
“restricted securities” and that the offer and sale of the Securities have not
been registered under the 1933 Act or any applicable state securities law and
(ii) the Securities must be held indefinitely unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration. Such Buyer is acquiring the Securities as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the 1933 Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the 1933 Act or any applicable state securities law and has no
direct or indirect arrangement or understanding with any other Persons regarding
the distribution of such Securities (this representation and warranty not
limiting such Buyer’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws) in violation of the 1933 Act or any applicable state securities
law. Such Buyer is acquiring the Securities hereunder in the ordinary course of
its business.

 

 - 5 - 

 

 

(g)          Buyer Status. At the time such Buyer was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants it: (i) will be either (A) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act or (B) a
“qualified institutional buyer” as defined in Rule 144A(a) under the 1933 Act or
(ii) is not a “U.S. Person” (as defined in Regulation S promulgated under the
1933 Act). If such Buyer is not a U.S. Person, such Buyer further represents and
warrants that (1) such Buyer has not subscribed for the Units for the account of
any Person who is a U.S. Person, (2) the offer and sale of the Units to such
Buyer constitute an “Offshore Transaction” (as defined in Rule 902 promulgated
under the 1933 Act), and (3) such Buyer will not resell the Securities, other
than in accordance with this Agreement, the Transaction Documents, the
provisions of Regulation S promulgated under the 1933 Act (Rules 901 through
905), pursuant to registration under the 1933 Act or pursuant to any other
available exemption from registration. Such Buyer further agrees that it will
not take any action that could have an adverse effect on the availability of the
exemption from registration provided, in the case of a Buyer covered by clause
(i) above, by Regulation D promulgated under the 1933 Act or, in the case of a
Buyer covered by clause (ii) above, by Regulation S promulgated under the 1933
Act, with respect to the offer and sale of the Units. Such Buyer is not required
to be registered as a broker-dealer under Section 15 of the 1934 Act, or a
member of the Financial Industry Regulatory Authority, Inc. or an entity engaged
in the business of being a broker dealer. Such Buyer is not affiliated with any
broker dealer registered under Section 15(a) of the 1934 Act, or a member of the
Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer.

 

(h)          Experience of Such Buyer. Such Buyer, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities and has so evaluated the
merits and risks of such investment. Such Buyer is able to bear the economic
risk of an investment in the Securities and is able to afford a complete loss of
such investment. Such Buyer understands that nothing in the Agreement or any
other materials presented to the Buyer in connection with the purchase and sale
of the Securities constitutes legal, tax or investment advice. Such Buyer
acknowledges that it must rely on legal, tax and investment advisors of its own
choosing in connection with its purchase of the Securities.

 

(i)           General Solicitation. Such Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio, disseminated over the Internet or
presented at any seminar or, to such Buyer's knowledge, any other general
solicitation or general advertisement.

 

(j)           Independent Investigation. Such Buyer, in acquiring the
Securities, has relied solely upon an independent investigation made by such
Buyer and his or her representatives, if any. Prior to the date hereof, such
Buyer has been given the opportunity to ask questions of, and receive answers
from, representatives of the Company and the Subsidiary regarding the Company’s
and the Subsidiary’s management, finances, and business. Such Buyer also has
access to or has received the SEC Documents and has carefully reviewed the SEC
Documents, including the risk factor disclosure contained therein relating to
the high degree of risk involved in investing in the Company’s securities, and
is knowledgeable about the affairs of the Company and the Subsidiary. Such Buyer
further acknowledges the additional risks associated with the transactions
contemplated by this Agreement as set forth on the Schedule of Additional Risk
Factors attached hereto. Neither such inquiries nor any other diligence
investigation conducted by such Buyer or any of its advisors or representatives
shall modify, amend or effect such Buyer’s right to rely upon the Company’s
representations and warranties and covenants contained herein or in the
Transaction Documents. As used in this Agreement, “SEC Documents” means all
reports, schedules, forms, statements and other documents, including the
exhibits thereto and documents incorporated by reference therein, filed by the
Company pursuant to the 1933 Act and the 1934 Act, including pursuant to Section
13(a) or 15(d) thereof, since August 23, 2013.

 

 - 6 - 

 

 

(k)          No Government Recommendation or Approval. Such Buyer understands
that no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(l)           No Intent to Effect a Change of Control. Such Buyer has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

 

(m)         No Conflicts. The execution, delivery and performance by such Buyer
of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Buyer to
consummate the transactions contemplated hereby.

 

(n)          Capitalization. Buyer acknowledges that the transactions described
in the Transaction Documents shall result in an adjustment to the conversion
ratio applicable to the Company’s Series A Convertible Preferred Stock, which is
summarized on Section 3.1(q) of the Disclosure Schedule. Such Buyer acknowledges
and agrees that it has reviewed and understands the provisions of the Company’s
Articles of Incorporation, including without limitation, the Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock and
the Certificate of Designations, Preferences and Rights of Series B Preferred
Stock.

 

(o)          Section 13(d)(3) of 1934 Act. The several Buyers shall not
constitute a “group” within the meaning of Section 13(d)(3) of the 1934 Act and
the rules and regulations promulgated thereunder.

 

(p)          Former Shell Company. Such Buyer acknowledges and understands that
the Company was formerly a “shell company” as defined in Rule 12b-2 under the
1934 Act.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth under the corresponding section of the disclosure schedules
delivered to each Buyer concurrently herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof, and except as
otherwise described in the SEC Documents (excluding Sections 3(q) and 3(ii),
where such exceptions shall only apply when expressly stated therein) or in the
Disclosure Schedules, the Company represents and warrants to each of the Buyers
that:

 

(a)          Organization and Qualification. The Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company to perform any of its obligations under any of the Transaction
Documents. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns a majority of the outstanding capital stock or equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing is individually referred to herein as a “Subsidiary.”

 

 - 7 - 

 

 

(b)          Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Series B Shares, the
issuance of the Warrants and the reservation for issuance and issuance of the
Underlying Series B Shares upon conversion of the Series B Shares and the
Warrant Shares issuable upon exercise of the Warrants) have been duly authorized
by the Company’s board of directors and (other than the filing with United
States Securities and Exchange Commission (the “SEC”) of one or more
Registration Statements (as defined the Registration Rights Agreement), a
Current Report on Form 8-K and a Form D and any other filings as may be required
by any state securities agencies) no further filing, consent or authorization is
required by the Company, its board of directors or its stockholders or other
governing body in connection therewith. This Agreement has been, and the other
Transaction Documents will be prior to the Initial Closing, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement the Warrants, the Irrevocable Transfer Agent
Instructions and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

(c)          Issuance of Securities. The issuance of the Series B Shares and the
Warrants are duly authorized and, upon issuance in accordance with the terms of
the Transaction Documents, will be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. As of the Initial Closing, the
Company shall have reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable upon exercise of the Warrants (without
taking into account any limitations on the exercise of the Warrants set forth
therein). The issuance of the Warrant Shares is duly authorized, and upon
exercise in accordance with the Warrants, the Warrant Shares, when issued, will
be validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The issuance of the Underlying Series B Shares is duly
authorized, and upon conversion in accordance with the Series B Shares, the
Underlying Series B Shares, when issued, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Buyers in
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act. The Company (i) has not distributed
any offering material in connection with the offering and sale of any of the
Securities and (ii) until no Buyer holds any of the Securities, shall not
distribute any offering material in connection with the offering and sale of any
of the Securities to, or by, any of the Buyers, in each case, other than the
Registration Statement(s) (or the prospectuses contained therein).

 

 - 8 - 

 

 

(d)          No Conflicts. Except as set forth on Section 3(d) of the Disclosure
Schedule, the execution, delivery and performance of the Transaction Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Series B Shares, the Warrants, the Underlying Series B Shares and Warrant
Shares and the reservation for issuance of the Underlying Series B Shares and
the Warrant Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) (including, without limitation, any
certificates of designation contained therein) or other organizational documents
of the Company or any of its Subsidiaries, any capital stock of the Company
(including the Series A Convertible Preferred Stock), or Bylaws (as defined
below), (ii) result in the adjustment of the exercise, conversion or exchange
price and/or ratio in respect of any securities of the Company or any of its
Subsidiaries (other than the Series A Convertible Preferred Stock whose “Series
A Conversion Price” as defined in the Company’s Certificate of Designations,
Preferences and Rights of Series A Convertible Preferred Stock shall be reduced
as outlined in Section 3(d) of the Disclosure Schedule), (iii) result in any
such securities exercisable, convertible or exchangeable for a greater number of
underlying securities, or require the approval or the receipt of waivers from
any holders of any instrument or class of securities or counterparties to any
agreement or understanding to which the Company or any Subsidiary is a party,
(iv) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (v) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, federal
and state and foreign securities laws and regulations and the rules and
regulations of the Principal Market (the “Principal Market” being the Eligible
Market that is the principal securities exchange market for the Common Stock))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(e)          Consents. Except as set forth on Section 3(e) of the Disclosure
Schedule, the Company is not required to obtain any consent from, authorization
or order of, or make any filing which has not already been obtained or made
(including, without limitation as to the quotation on the Principal Market of
the Underlying Series B Shares and the Warrant Shares upon issuance) or
registration with (other than the filing with the SEC of the Prospectus
Supplement, a Current Report on Form 8-K, and any other filings as may be
required by any state securities agencies), any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain at or prior to the Initial Closing will have
been obtained or effected on or prior to the Initial Closing Date, and neither
the Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
The Company is Knowingly not in violation of the requirements of the Principal
Market or foreign, federal, state or local securities laws, and has no Knowledge
of any facts or circumstances which could reasonably lead to such violation or
suspension of the Common Stock in the foreseeable future. No statute, rule,
regulation, executive order, decree, ruling or injunction has been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction that prohibits the consummation of any of any of the
transactions contemplated by the Transaction Documents, and no actions, suits or
proceedings are pending or threatened by any Person that seeks to enjoin,
prohibit or otherwise adversely affect any of the transactions contemplated by
the Transaction Documents.

 

 - 9 - 

 

 

(f)           Acknowledgment Regarding Buyer’s Purchase of Securities. Except as
set forth on Section 3(f) of the Disclosure Schedule, the Company acknowledges
and agrees that each Buyer is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that no Buyer is (i) an officer or director
of the Company or any of its Subsidiaries or (ii) an “affiliate” (as defined in
Rule 144) of the Company (an “Affiliate”) or any of its Subsidiaries. Except as
set forth on Section 3(f) of the Disclosure Schedule, the Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives. The Company is no
longer an issuer identified in Rule 144(i)(1)(i) and at least one year has
passed since the Company filed the “Form 10 information” with the SEC to be
filed pursuant to Rule 144(i)(2) when the Company last ceased being an issuer
identified in, or subject to, Rule 144(i).

 

(g)          Placement Agent’s Fees. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby, as
outlined on Section 3(g) of the Disclosure Schedule.

 

(h)          No Integrated Offering. Other than the consent of the majority of
the Holders of the Series A Convertible Preferred Stock, none of the Company,
its Subsidiaries or any of their Affiliates, nor any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to require approval of stockholders of the
Company under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. No registration of the offer, sale or transfer of any
of the Securities is required, except for registration contemplated hereby
pursuant to the Registration Rights Agreement.

 

(i)           Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its incorporation or otherwise that can be
waived by approval of the board of directors and which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

 - 10 - 

 

 

(j)           SEC Reports; Financial Statements. Since August 29, 2014, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Reports”). As of their respective dates, the
SEC Reports complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Reports, and none of the SEC Reports, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Reports complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any Buyer which is not included in
the SEC Reports contains any untrue statement of a material fact or omits to
state any material fact necessary, in order to make the statements therein not
misleading, in light of the circumstances under which they are or were made.

 

(k)          Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
disclosed in Section 3(k) of the Disclosure Schedule and the SEC Documents filed
subsequent thereto, there has been no material adverse change and no material
adverse development in the business, assets, liabilities, properties, operations
or financial condition of the Company. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
disclosed in Section 3(k) of the Disclosure Schedule and the SEC Documents filed
subsequent thereto, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
Knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual Knowledge of any fact
which would reasonably lead a creditor to do so. Except as provided in the SEC
Reports, the Company and its Subsidiaries, individually and on a consolidated
basis, are not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Initial Closing will not be,
Insolvent (as defined below). For purposes of this Section, “Insolvent” means,
(I) with respect to the Company and its Subsidiaries, on a consolidated basis,
(i) the present fair saleable value of the Company’s and its Subsidiaries’
assets is less than the amount required to pay the Company’s and its
Subsidiaries’ total Indebtedness (as defined below), (ii) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (iii) the Company and its Subsidiaries intend to incur or believe
that they will incur debts that would be beyond their ability to pay as such
debts mature; and (II) with respect to the Company and each Subsidiary,
individually, (i) the present fair saleable value of the Company’s or such
Subsidiary’s (as the case may be) assets is less than the amount required to pay
its respective total Indebtedness, (ii) the Company or such Subsidiary (as the
case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company or such Subsidiary (as the case may
be) intends to incur or believes that it will incur debts that would be beyond
its respective ability to pay as such debts mature. After giving effect to the
Initial Closing as contemplated herein, neither the Company nor any of its
Subsidiaries has engaged in any business or in any transaction, and is not about
to engage in any business or in any transaction, for which the Company’s or such
Subsidiary’s remaining assets constitute unreasonably small capital.

 

 - 11 - 

 

 

(l)           No Undisclosed Events, Liabilities, Developments or Circumstances.
Since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, except as disclosed in Section 3(l) of the Disclosure
Schedule and the SEC Documents filed subsequent thereto, no event, liability,
development or circumstance has occurred or exists, or is reasonably expected to
exist or occur with respect to the Company, any of its Subsidiaries or their
respective business, properties, liabilities, operations or financial condition
that (i) is required to be disclosed by the Company under applicable securities
laws on a registration statement filed with the SEC relating to an issuance and
sale by the Company of its Common Stock and which has not been publicly
announced, or (ii) could reasonably be expected to have a Material Adverse
Effect.

 

(m)         Conduct of Business; Regulatory Permits. Neither the Company nor any
of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation or certificate of incorporation or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
have a Material Adverse Effect. Without limiting the generality of the
foregoing, to the Company’s Knowledge, the Company is not in violation of any of
the rules, regulations or requirements of the Principal Market and has no
Knowledge of any facts or circumstances that could reasonably lead to suspension
of the Common Stock by the Principal Market in the foreseeable future and the
Company is in compliance with all requirements in order to maintain quotation on
the Principal Market. Since October 2, 2013, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding or relating to the suspension of the Common Stock
from the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

(n)          Foreign Corrupt Practices; Certain Other Unlawful Matters. Neither
the Company nor any of its Subsidiaries, nor to the Knowledge of the Company,
any director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended (or rules or regulations or
interpretations thereunder); or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee or otherwise. The Company and its Subsidiaries
are in compliance with, and have not previously violated, the USA Patriot Act of
2001 and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

 - 12 - 

 

 

(o)          Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002,
and all applicable rules and regulations promulgated by the SEC thereunder.

 

(p)          Transactions With Affiliates. Except as disclosed in Section 3(p)
of the Disclosure Schedule, none of the officers, directors or employees or
Affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director or
employee or Affiliate has a substantial interest or is an employee, officer,
director, trustee or partner.

 

(q)          Equity Capitalization. The authorized capital stock of the Company
consists of

 

(i)          as of November 13, 2015 and excluding the Securities, 300,000,000
shares of Common Stock, of which 28,976,540 shares are issued and outstanding,

 

(ii)         as of November 13, 2015 and excluding the Securities, 50,000,000
shares of preferred stock, of which 24,325,000 shares have been designated as
Series A Convertible Preferred Stock, of which 16,656,894 shares are issued and
outstanding shares are currently convertible into 16,656,894 shares of Common
Stock and

 

(iii)        as of November 13, 2015 and excluding the Securities, other
securities convertible or exercisable into a total of 9,113,384 shares of Common
Stock, consisting of 1,375,432 warrants, 7,737,952 options and debt convertible
into zero shares of Common Stock.

 

On or prior to the Initial Closing Date the Company shall file a Certificate of
Designations pertaining to the Series B Preferred Stock to be issued hereunder.

 

The issuance and sale of the Securities will result in an adjustment to the
conversion ratio applicable to its Series A Convertible Preferred Stock as
described in Section 3(q) of the Disclosure Schedule. No shares of Common Stock
are held in treasury. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
non-assessable.

 

As of November 13, 2015, excluding the Securities, 19,000,000 shares (or 65.6%)
of the Company’s issued and outstanding Common Stock on the date hereof are
owned by Persons who are “Affiliates” of the Company or any of its Subsidiaries.
As of November 13, 2015, 1,824,000 shares (or 11.0%) of the Company’s issued and
outstanding Series A Convertible Preferred Stock on the date hereof are owned by
Persons who are “Affiliates” of the Company or any of its Subsidiaries. As of
November 13, 2015, 26,049,925 shares (or 49.8%) of the Company’s issued and
outstanding Common Stock on a fully-diluted basis (including vested options but
excluding options that have not yet vested of such date, and not giving effect
to any restrictions on amount of ownership or otherwise that may be contained in
a security) on the date hereof are owned by Persons who are “Affiliates” of the
Company or any of its Subsidiaries. For purposes of this paragraph, “Affiliate
shall be as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that officers, directors and holders of at least 10% of the Company’s
issued and outstanding Common Stock (and only such persons) are “Affiliates”
without conceding that any such Persons are “Affiliates” for purposes of federal
securities laws. The Buyers confirm and agree that the Company may have relied
on the accuracy of certain SEC filings related.

 

 - 13 - 

 

 

Except as set forth in Section (q) of the Disclosure Schedule, none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary. Except as set out in this Agreement, as of
November 13, 2015, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries. Except as set forth in
Section 3(q) of the Disclosure Schedule and the SEC Reports, (A) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (B) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Transaction
Documents); (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (G) neither the
Company nor any of its Subsidiaries has any liabilities or obligations required
to be disclosed in the SEC Reports which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The SEC Documents
contain true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto. For the sake of clarity, the number
of shares provided in this Section 3(q) with respect to November 13, 2015 are
provided as of the close of business on such date, and such numbers are prior to
giving effect to the conversion as contemplated in Section 3(nn).

 

 - 14 - 

 

 

(r)           Indebtedness and Other Contracts. Except as provided in Section
3(r) of the Disclosure Schedule and the SEC Reports, neither the Company nor any
of its Subsidiaries (i) has any outstanding Indebtedness, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party or parties to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect since
the date of the Company’s most recent audited financial statements contained in
a Form 10-K. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(s)          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries. There has
not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of the Registration Statement.

 

(t)           Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(u)          Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. No executive officer (as defined in Rule 501(f) promulgated under the
1933 Act) or other key employee of the Company or any of its Subsidiaries has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary. No executive officer or
other key employee of the Company or any of its Subsidiaries is, or is now
expected by the Company to be, in connection with employment by the Company, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

 - 15 - 

 

 

(v)          Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property, and have good and marketable title to
all personal property, owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.

 

(w)         Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. The
Company has no Knowledge of any infringement by the Company or any of its
Subsidiaries of intellectual property rights of others. Neither the Company nor
its Subsidiary has any Knowledge of any claim, action or proceeding being made
or brought it or being threatened, against the Company or any of its
Subsidiaries regarding their Intellectual Property Rights. Neither the Company
nor its Subsidiary has any Knowledge of any facts or circumstances which might
give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

 

(x)           Environmental Laws. To the best of the Company’s Knowledge, for
all activities which the Company is specifically and directly involved in, the
Company and its Subsidiaries (i) are in compliance with all Environmental Laws
(as defined below), (ii) have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws of the
applicable jurisdictions to which the Company is subject relating to pollution
or protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

 - 16 - 

 

 

(y)          Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z)          Tax Status. The Company and each of its Subsidiaries (i) has timely
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due, except those being contested in good
faith and (ii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which returns,
reports or declarations were due. To the Company’s Knowledge, there are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.

 

(aa)        Internal Accounting and Disclosure Controls. Except as otherwise
provided in the SEC Reports, the Company and each of its Subsidiaries maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the 1934 Act) that is effective to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as otherwise provided in the SEC Reports, the Company
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its Subsidiaries.

 

(bb)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(cc)        Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” an Affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

 - 17 - 

 

 

(dd)        Acknowledgement Regarding Buyers’ Trading Activity. Except as
disclosed in Section 3(cc) of the Disclosure Schedule, and except with respect
to any Buyer who is an officer or director of the Company or a Subsidiary of the
Company (as outlined in Section 3(cc) of the Disclosure Schedule), it is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, to desist from effecting any transactions in
or with respect to (including, without limitation, purchasing or selling, long
and/or short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) any Buyer, and counterparties in “derivative” transactions to which
any such Buyer is a party, directly or indirectly, presently may have a “short”
position in the Common Stock which was established prior to such Buyer’s
Knowledge of the transactions contemplated by the Transaction Documents; and
(iii) each Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Buyers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Warrant Shares and Underlying Series B Shares deliverable
with respect to the Securities are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.

 

(ee)        Manipulation of Price. Except as disclosed in Section 3(dd) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries has, and no
Person acting on their behalf has, directly or indirectly, (i) taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any of its Subsidiaries to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company or any of its Subsidiaries.

 

(ff)          U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company and each Subsidiary shall so certify
upon any Buyer’s request.

 

(gg)        Transfer Taxes. On each Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance and sale of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(hh)        Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) or to regulation by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”). Neither the Company nor, to its Knowledge, any of its
Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any equity
that is subject to the BHCA or to regulation by the Federal Reserve. Neither the
Company nor, to its Knowledge, any of its Subsidiaries or Affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA or to regulation by the Federal Reserve.

 

 - 18 - 

 

 

(ii)          Registration Rights. Except as disclosed in Section 3(hh) of the
Disclosure Schedule, no holder of securities of the Company has rights to the
registration of any securities of the Company because of the issuance of the
Securities hereunder that could expose the Company to material liability or any
Buyer to any liability or that could impair the Company’s ability to consummate
the issuance and sale of the Securities in the manner, and at the times,
contemplated hereby, which rights have not been waived by the holder thereof as
of the date hereof.

 

(jj)          Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “Affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(kk)        Federal Power Act. None of the Company nor any of its Subsidiaries
is subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(ll)          Ranking of Series B Preferred Stock. No securities of the Company,
at the Initial Closing, will be senior to, or pari passu with, the Series B
Preferred Stock in right of dividends, damages, upon liquidation or dissolution
or otherwise.

 

(mm)      Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than with respect to the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All written disclosure
provided to the Buyers regarding the Company and its Subsidiaries, their
businesses and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company or any of its
Subsidiaries is true and correct in all material respects and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

 

(nn)        Consent of Holders of Series A Convertible Preferred Stock. Pursuant
to the Certificate of Designations, Preferences and Rights of Series A
Convertible Preferred Stock including Sections 4 and 6 thereof, the Company has
obtained the written consent of the holders of the majority of the Series A
Convertible Preferred Stock approving (i) the mandatory conversion of all shares
of the Series A Preferred Stock, with the mandatory conversion time being the
earlier of 11:59 p.m. November 13, 2015 or the date of a Final Closing and (ii)
the authorization and issuance of the Series B Preferred Stock and the Warrants.
The conversion price for the Series A Preferred Stock shall be calculated
pursuant to the Company’s Certificate of Designations, Preferences and Rights of
Series A Convertible Preferred Stock, as outlined in Section 3(q) of the
Disclosure Schedule.

 

 - 19 - 

 

 

(oo)        Dividends on Series A Convertible Preferred Stock. As of the date
hereof, no dividends are due on the Series A Convertible Preferred Stock, and no
dividends will be declared by the Company or otherwise due on the Series A
Convertible Preferred Stock prior to the date of the mandatory conversion set
forth in Section 3(nn) above.

 

4.COVENANTS.

 

(a)          Reporting Status. Until the date on which no Series B Shares and
Warrants are outstanding (the “Reporting Period”), the Company shall file all
reports required to be filed with the SEC pursuant to the 1934 Act and the
Company shall not terminate its status as an issuer required to file reports
pursuant to the 1934 Act (even if the 1934 Act or the rules and regulations
thereunder would no longer require or otherwise permit such termination).

 

(b)          Financial Information. If any of the following are filed with the
SEC, the Company agrees to send the following to each Buyer during the Reporting
Period, unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, and unless any, or any portion
of, the following has been redacted pursuant to a confidential treatment request
or a determination of confidentiality has been made by the SEC (in which event
the following in the form filed with the SEC shall be sent), within one (1)
Business Day after the filing thereof with the SEC, (i) a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries and (iii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(c)          Quotation/Listing. The Company’s Common Stock is currently
designated for quotation on the OTCQB marketplace of the OTC Markets Group, Inc.
The Company shall maintain the Common Stock’s designation for quotation (as the
case may be) on the OTCQX marketplace of the OTC Markets Group, Inc., the OTCQB
marketplace of the OTC Markets Group, Inc., The New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Market, the Nasdaq Capital Market or the Nasdaq
Global Select Market (each, an “Eligible Market”). Neither the Company nor any
of its Subsidiaries shall take any action which could be reasonably expected to
result in the delisting or suspension of the Common Stock on an Eligible Market
(other than in connection with listing on a different Eligible Market). The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

 

(d)          Fees. The Company shall reimburse Iroquois Master Fund Ltd.
(“Iroquois”) or its designee(s) for all costs and expenses incurred by it or its
affiliates in connection with the transactions contemplated by the Transaction
Documents (including, without limitation, all legal fees and disbursements in
connection therewith, structuring, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence and
regulatory filings in connection therewith) in a non-accountable amount equal to
$60,000, which amount shall be withheld by Iroquois from its Purchase Price at
the Initial Closing or paid by the Company on demand by Iroquois if Iroquois
terminates its obligations under this Agreement in accordance with Section 7 (as
the case may be), less $20,000 which was previously advanced to Iroquois by the
Company. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, broker’s commissions (other than for
Persons engaged by any Buyer), escrow agent fees, transfer agent fees or legal
fees incurred by the Company relating to or arising out of the transactions
contemplated hereby (including, without limitation, any fees payable to the
placement agent, Katalyst Securities LLC (the “Placement Agent”)). The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

 

 - 20 - 

 

 

 

(e)          Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 

(f)           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 9:30 a.m., New York time, on or before the fourth
Business Day following each Closing, issue a press release (the “Press Release”)
reasonably acceptable to each of the Large Investors disclosing all the material
terms of the transactions contemplated by the Transaction Documents. On or
before 5:30 p.m., New York time, on or before the fourth Business Day following
the date hereof, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching all the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement) and the form of Warrants) (including all
attachments, the “8-K Filing”). From and after the issuance of the Press Release
and the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) delivered to any of the Buyers (excluding those set out in
Schedule 3(f)) by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents. In addition, effective
after the issuance of the Press Release and the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Buyers or any of their
affiliates (other than the Buyers set out in Schedule 3(f) and any Buyers that
have executed a confidentiality agreement with the Company), on the other hand,
shall terminate. In addition, each of the Buyers set out in Schedule 3(f)
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and such Buyer set out in Schedule 3(f) or
any of their affiliates, on the other hand, shall continue before and after the
issuance of the Press Release, pursuant to the terms of such agreement. The
Company shall not, and the Company shall not Knowingly allow any of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents, to, provide any Buyer with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of such Buyer. If a Buyer has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries from the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, it
may provide the Company with written notice thereof. The Company shall, within
two (2) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of any of the
foregoing covenants by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Buyer without such Buyer's consent, the Company hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty not to
trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby without the prior approval of legal counsel; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Press Release and the 8-K
Filing, or any other filing approved in accordance herewith, and (ii) in the
opinion of the Company’s legal counsel, as is required by applicable law and
regulations, or the applicable Eligible Market on which the Company’s common
stock is listed or designated. Unless required by applicable law, without the
prior written consent of the applicable Buyer, the Company shall not (and shall
not Knowingly allow any of its Subsidiaries and Affiliates to) disclose the name
of such Buyer in any filing (other than in the Transaction Documents filed as
exhibits to the 8-K Filing), announcement, release or otherwise. Except as
provided in the following sentence, notwithstanding anything contained in this
Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that no Buyer
has had, and no Buyer shall have (unless agreed to by a particular Buyer before
or after the date hereof in a written agreement executed by the Company and such
particular Buyer), any duty of confidentiality with respect to, or a duty not to
trade on the basis of, any material, non-public information regarding the
Company or any of its Subsidiaries. Notwithstanding anything herein to the
contrary except where otherwise set out, the term “Buyer” or “Buyers” in this
Section 4(f) shall exclude the Placement Agent and any officer, director or
employee of the Placement Agent or the Company, or of any of their Subsidiaries.
Notwithstanding the foregoing, each Buyer confirms and agrees it shall not
contact any Affiliates of the Company, including the Blanchette Rockefeller
Neurosciences Institute, including their respective employees, agents and
consultants.

 

 - 21 - 

 

 

(g)          Additional Issuance of Securities. Except as disclosed in Section
4(g) of the Disclosure Schedule and as contemplated by the Transaction
Documents, the Company agrees that for the period commencing on the date hereof
and ending on the date immediately following the one-hundred and eightieth
(180th) day after the date hereof (the “Restricted Period”), unless otherwise
consented to in writing by each of the Large Investors, neither the Company nor
any of its Subsidiaries shall directly or indirectly issue, offer, sell, grant
any option or right to purchase, or otherwise dispose of (or announce any
issuance, offer, sale, grant of any option or right to purchase or other
disposition of) any Common Stock or any security or any debt or other instrument
convertible or exchangeable or exercisable into Common Stock or which
constitutes (or would constitute but for lack of a fixed exercise or conversion
or similar price or if it were not solely cash settled) a “derivative security”
(as defined under the rules and regulations under Section 16 of the 1934 Act) or
otherwise an equity-linked or related security (including, without limitation,
any “equity security” (as that term is defined under Rule 405 promulgated under
the 1933 Act) or which does or would otherwise constitute any Option or
Convertible Security (as defined in the Warrants) (any such issuance, offer,
sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”). Notwithstanding the foregoing, the immediately preceding sentence
in this Section shall not apply in respect of the issuance of

 

 - 22 - 

 

 

(A)       shares of Common Stock or standard options to purchase Common Stock or
other standard equity linked securities (e.g., stock appreciation rights) to
directors, officers, employees or consultants of the Company in their capacity
as such pursuant to an Approved Share Plan (as defined below); provided that (1)
all such issuances that are exercisable or vest during the Restricted Period
(taking into account the shares of Common Stock issuable upon exercise of such
options and equity linked securities that are exercisable or vest during the
Restricted Period, but not including shares issuable pursuant to Options or
Convertible Securities outstanding as of the date hereof) and are issued after
the date hereof pursuant to this clause (A) do not, in the aggregate, exceed
more than 2,230,798 shares of Common Stock or standard options to purchase
Common Stock or other standard equity linked securities (e.g., stock
appreciation rights) to directors, officers or employees; (2) the exercise price
of any such options is not lowered, none of such options are amended to increase
the number of shares issuable thereunder and none of the terms or conditions of
any such options are otherwise materially changed in any manner that adversely
affects any of the Buyers and (3) the issuance price of Common Stock or the
exercise price of any such options is not lower than the higher of (i) $0.60 or
(ii) the closing price of the Company’s Common Stock on the Principal Market on
the trading day prior to the issuance of such Common Stock or option;

 

(B)       shares of Common Stock issued upon the conversion or exercise of
Options or Convertible Securities issued prior to the date hereof to the extent
issued pursuant to their terms as of the date hereof;

 

(C)       the Series B Shares and the Warrants to the extent issued pursuant to
the terms contemplated hereby;

 

(D)       the Underlying Series B Shares and the Warrant Shares to the extent
issued pursuant to the terms set forth in the Series B Shares and Warrants
contemplated by this Agreement as of the date hereof;

 

(E)       issuances of equity to a seller, or in the case of a merger, the
shareholders of the target company in such merger, or the officers or employees
thereof, in each case in connection with a bona fide merger, business
combination transaction or acquisition of stock or assets outside of the
ordinary course;

 

(F)       a stock split or other subdivision or combination, or a stock dividend
made to all holders of any Company equity on a pro rata basis; or

 

(G)       issuances of Common Stock or Convertible Securities in connection with
strategic partnerships, joint ventures, licensing, acquisition of assets or
technology, or similar arrangements approved by a majority of the disinterested
directors of the Company, provided that any such issuance shall only be to a
Person (or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities (each of the foregoing in clauses (A) through (G),
collectively the “Excluded Securities”).

 

“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and equity securities may be issued to
any employee, officer, director or consultant for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

 

 - 23 - 

 

 

(h)          Reservation of Shares. So long as any of the Series B Shares and
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, 150% of the
maximum number of shares of Common Stock issuable upon (i) exercise of all of
the Warrants (without regard to any limitations on the exercise of the Warrants
set forth therein) and (ii) conversion of all of the Series B Shares (without
regard to any limitations on the conversion set forth therein).

 

(i)           Conduct of Business. So long as any of the Series B Shares and
Warrants remain outstanding, the business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity in any jurisdiction to which the Company is subject, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.

 

(j)           Variable Rate Transaction. So long as any of the Series B Shares
and Warrants remain outstanding, the Company and each Subsidiary shall be
prohibited from effecting, or entering into an agreement to effect, any
Subsequent Placement involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such Convertible Securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Convertible Securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock, other than
pursuant to a customary “weighted average” anti-dilution provision or (ii)
enters into any agreement (including, without limitation, an equity line of
credit) whereby the Company or any Subsidiary may sell securities at a future
determined price (other than standard and customary “preemptive” or
“participation” rights). Each Buyer shall be entitled to obtain injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

 

(k)          Corporate Existence. So long as any Buyer owns any Series B Shares
or Warrants, the Company shall not be party to any Fundamental Transaction (as
respectively defined in the Series B Certificate of Designation and Warrants)
unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Series B Certificate of Designation or
Warrants, as applicable.

 

(l)           Participation Right. From the date hereof through the one year
anniversary of the Closing Date, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with this Section. The Company acknowledges
and agrees that the right set forth in this Section is a right granted by the
Company, separately, to each Buyer.

 

 - 24 - 

 

 

(i)           At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Buyer a written notice
as to whether such Buyer wants to receive material, non-public information about
the Company (each such notice, a “Pre-Notice”). Upon the written request of a
Buyer to receive such material, non-public information within three (3) Trading
Days after the Company’s delivery to such Buyer of such Pre-Notice, and only
upon a written request by such Buyer, the Company shall promptly, but no later
than one (1) Trading Day after such request, deliver to such Buyer an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall (w)
identify and describe the Offered Securities, (x) describe the price and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (y) identify
the Persons (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Buyers in accordance with the terms of the Offer up to an
aggregate of 100% of the Offered Securities, or, in the event of an underwritten
offering with an aggregate purchase price of at least $20,000,000, 25% of the
Offered Securities, provided that the number of Offered Securities which each
such Buyer shall have the right to subscribe for under this Section shall be (a)
based on such Buyer’s pro rata portion of the Common Stock purchased hereunder
by all Buyers (the “Basic Amount”), and (b) with respect to each Buyer that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Buyers as such Buyer shall
indicate it will purchase or acquire should the other Buyers subscribe for less
than their Basic Amounts (the “Undersubscription Amount”).

 

(ii)          To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company prior to the end of the fifth (5th) Business Day
after such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Buyer’s Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then such Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), such Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts (but in no event shall it be greater than such Buyer’s specified
Undersubscription Amount), subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Buyer a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Buyer’s receipt of such new Offer Notice.

 

(iii)         The Company shall have ten (10) days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

 - 25 - 

 

 

(iv)         In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(l)(iii) above), then such Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to this Section prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that any Buyer so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(n)(i) above.

 

(v)          Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, such Buyer shall acquire from the Company,
and the Company shall issue to such Buyer, the number or amount of Offered
Securities specified in its Notice of Acceptance. The purchase by such Buyer of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and such Buyer of a separate purchase agreement relating
to such Offered Securities reasonably satisfactory in form and substance to such
Buyer and its counsel.

 

(vi)         Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section may not be issued, sold or exchanged until they are
again offered to such Buyer under the procedures specified in this Agreement.

 

(vii)        The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver or release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.

 

(viii)       Notwithstanding anything to the contrary in this Section and unless
otherwise agreed to by such Buyer, the Company shall either confirm in writing
to such Buyer that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that such Buyer will not be in
possession of any material, non-public information, by the fifth (5th) Business
Day following delivery of the Offer Notice. If by such fifth (5th) Business Day,
no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by such Buyer, such transaction shall be deemed to
have been abandoned and such Buyer shall not be in possession of any material,
non-public information with respect to the Company or any of its Subsidiaries
and any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and such Buyer or any of its affiliates, on the other hand, shall
terminate. Should the Company decide to pursue such transaction with respect to
the Offered Securities, the Company shall provide such Buyer with another Offer
Notice in accordance with, and subject to, the terms of this Section and such
Buyer will again have the right of participation set forth in this Section. The
Company shall not be permitted to deliver more than one Offer Notice to such
Buyer in any sixty (60) day period, except as expressly contemplated by the last
sentence of Section 4(n)(ii).

 

 - 26 - 

 

 

(ix)         The restrictions contained in this Section shall not apply in
connection with the issuance of any Excluded Securities. The Company shall not
circumvent the provisions of this Section by providing terms or conditions to
one Buyer that are not provided to all Buyers.

 

(m)         Use of Proceeds. The Company shall use the proceeds from the sale of
the Securities solely for working capital, sales and marketing and research and
development, but not for (i) the repayment of any outstanding indebtedness of
the Company or any of its Subsidiaries or (ii) the redemption or repurchase of
any of its or its Subsidiaries’ equity securities.

 

(n)          Closing Documents. On or prior to twenty (20) calendar days after
the Initial Closing Date, the Company agrees to deliver, or cause to be
delivered, to each of the Large Investors and SOVR a complete closing set of the
executed Transaction Documents, Securities and any other documents required to
be delivered to any party pursuant to Section 6 hereof or otherwise.

 

(o)          Compliance with Covenants in Transaction Document. Except as
provided herein, for so long as any of the Series B Shares or Warrants remain
outstanding, the Company shall comply with all of its covenants set out in the
Transaction Documents.

 

(p)          Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each of SOVR and Ms. Glenns, promptly after such filing. The Company
shall, on or before each Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Buyers at each Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to each of SOVR and Ms. Glenns, on
or prior to each Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following each
Closing Date at the expense of the Company.

 

(q)          Additional Registration Statements. Except as disclosed in Section
4(r) of the Disclosure Schedule, until the Applicable Date (as defined below)
and at any time thereafter while any Registration Statement is not effective or
the prospectus contained therein is not available for use, the Company shall not
file a registration statement under the 1933 Act relating to securities that are
not the Registrable Securities (as defined in the Registration Rights
Agreement). “Applicable Date” means the first date on which the resale by the
Buyers of all Registrable Securities is covered by one or more effective
Registration Statements (and each prospectus contained therein is available for
use on such date).

 

(r)           Conversion of the Series A Convertible Preferred Stock. The
Company will take all steps necessary to ensure that immediately following the
Initial Closing, all outstanding shares of Series A Convertible Preferred Stock
shall convert into shares of the Company’s common stock.

 

(s)          Salary of Chairman. Following the Initial Closing, the Company
shall take all reasonable efforts to reduce the salary of the Chairman of the
Board of Directors of the Company to $40,000 per year effective February 1,
2016.

 

(t)           FAST Compliance. The Company covenants and agrees to maintain a
transfer agent that is a participant in the FAST program so long as any Warrants
or Series B Shares remain outstanding.

 

 - 27 - 

 

 

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)          Register. The Company or the Company’s Transfer Agent shall
maintain at its principal executive offices or the offices of the Company’s
Transfer Agent (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Series B
Shares and the Warrants in which the Company shall record the name and address
of the Person in whose name the Series B Shares and the Warrants have been
issued (including the name and address of each transferee), the number of Series
B Shares held by such Person and the number of Underlying Series B Shares
issuable upon conversion of the Series B Shares held by such Person and Warrant
Shares issuable upon exercise of the Warrants held by such Person. Upon
reasonable request, the Company shall keep (or instruct the Transfer Agent to
keep) the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

 

(b)          Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its Transfer Agent and any subsequent Transfer Agent in
substantially the form attached hereto as Exhibit G (the “Irrevocable Transfer
Agent Instructions”) to issue certificates or credit shares to the applicable
balance accounts at Depository Trust Company (DTC) (as applicable), registered
in the name of each Buyer or its respective nominee(s), for the Underlying
Series B Shares and the Warrant Shares in such amounts as specified from time to
time by each Buyer to the Company (not to exceed the amount held by such Buyer
at such time) upon conversion of the Series B Shares or the exercise of the
Warrants (as the case may be). Except as provided in this Agreement, the Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section, and stop transfer instructions
to give effect to Section (e) hereof, will be given by the Company to its
Transfer Agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company, as
applicable, to the extent provided in this Agreement and the other Transaction
Documents. If a Buyer effects a sale, assignment or transfer of the Securities
in accordance with this Agreement, the Company shall permit the transfer and
shall promptly instruct its transfer agent to issue one or more certificates or
credit shares to the applicable balance accounts at DTC (as applicable) in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Underlying Series B Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or in compliance
with Rule 144, the Transfer Agent shall issue such shares to such Buyer,
assignee or transferee (as the case may be) without any restrictive legend in
accordance with Section 5(d) below. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to a Buyer.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section may be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section,
that a Buyer shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall cause its
counsel to issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s Transfer Agent on each Effective Date (as defined
in the Registration Rights Agreement). Any fees (with respect to the Transfer
Agent, counsel to the Company or otherwise, but excluding fees incurred by a
Buyer in connection with this Section 5) associated with the issuance of such
opinion or the removal of any legends on any of the Securities shall be borne by
the Company.

 

(c)          Legends. Each Buyer understands that the Securities have been
issued (or will be issued in the case of the Underlying Series B Shares and the
Warrant Shares) pursuant to an exemption from registration or qualification
under the 1933 Act and applicable state securities laws, and except as set forth
below, the Securities shall bear any legend as required by the “blue sky” laws
of any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

 - 28 - 

 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER, THE SUBSTANCE OF WHICH IS REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

(d)          Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) if such Securities are registered for resale under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that such
Buyer provides the Company with an opinion of counsel to such Buyer, in a
generally acceptable substance, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the 1933 Act or (iv) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than two (2) Trading Days following the delivery by a Buyer to the Company or
the Transfer Agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from such Buyer as
may be required above in this Section and the Form of Notice attached as Exhibit
B to the Registration Rights Agreement, as directed by such Buyer, either: (A)
provided that the Company’s Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Underlying Series
B Shares or Warrant Shares, credit the aggregate number of shares of Common
Stock to which such Buyer shall be entitled to such Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(B) if the Company’s Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee (the date by which such credit is so required to be
made to the balance account of such Buyer’s or such Buyer’s nominee with DTC or
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”). The Company
shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance. Notwithstanding anything to the contrary
contained herein, no Buyer shall be required to deliver any seller or broker
representation letters to the Company, the Company's transfer agent or any other
party in connection with legend removal contemplated by clause (i) in the first
sentence of this paragraph.

 

 - 29 - 

 

 

(e)          Failure to Timely Deliver; Buy-In. If the Company fails to (i)
issue and deliver (or cause to be delivered) to a Buyer by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
such Buyer that is free from all restrictive and other legends or (ii) following
registration on a Registration Statement, credit the balance account of such
Buyer’s or such Buyer’s nominee with DTC for such number of Securities so
delivered to the Company, then, in addition to all other remedies available to
such Buyer, the Company shall pay in cash to such Buyer on each day after the
Required Delivery Date that the issuance or credit of such shares is not timely
effected an amount equal to 2% of the Stated Value (as defined in the
Certificate of Designations, Preferences and Rights of Series B Preferred Stock)
or Exercise Price (as defined in the applicable Warrant) attributable to the
Securities that the issuance or credit of such was not timely effected. In
addition to the foregoing, if the Company fails to so properly deliver such
unlegended certificates or so properly credit the balance account of such
Buyer’s or such Buyer’s nominee with DTC by the Required Delivery Date, and if
on or after the Required Delivery Date such Buyer purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Buyer of shares of Common Stock that such Buyer anticipated
receiving from the Company without any restrictive legend, then, in addition to
all other remedies available to such Buyer, the Company shall, within three (3)
Trading Days after such Buyer’s request and in such Buyer’s sole discretion,
either (i) pay cash to such Buyer in an amount equal to such Buyer’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate or credit such Buyer’s balance account
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to deliver to such Buyer a certificate or certificates or credit such
Buyer’s DTC account representing such number of shares of Common Stock that
would have been issued if the Company timely complied with its obligations
hereunder and pay cash to such Buyer in an amount equal to the excess (if any)
of the Buy-In Price over the product of (A) such number of shares of Underlying
Series B Shares or Warrant Shares (as the case may be) that the Company was
required to deliver to such Buyer by the Required Delivery Date times (B) the
Closing Sale Price (as defined in the Warrants) of the Common Stock on the
Trading Day immediately preceding the Required Delivery Date.

 

6.CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)          The obligation of each Buyer hereunder to purchase its applicable
Series B Shares and the related Warrants at each Closing is subject to the
satisfaction, at or before each Closing Date and in respect of each Closing Date
(except as otherwise provided herein), of each of the following conditions,
provided that these conditions are for each Buyer’s sole benefit and may be
waived by such Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:

 

(i)           The Company shall have duly executed and delivered to such Buyer
each of the Transaction Documents to which it is a party.

 

(ii)          The Company shall provide to SOVR, Barbara Glenns, legal counsel
to the Placement Agent (“Ms. Glenns”) and any Buyer who so requests beforehand,
satisfactory evidence from the Secretary of State of its jurisdiction of
formation that the Company has been formed and is in good standing and shall
deliver to such Buyer a certificate evidencing the formation and good standing
of the Company in its jurisdiction of formation issued by the Secretary of State
(or comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Initial Closing Date.

 

(iii)         The Company shall have delivered to SOVR, Ms. Glenns and any Buyer
who so requests beforehand, a copy of a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company is
qualified to conduct business at the Initial Closing.

 

(iv)         The Company shall have delivered to SOVR, Ms. Glenns and any Buyer
who so requests beforehand, a copy of a certified copy of the true and correct
Certificate of Incorporation as of the date hereof and shall deliver a certified
copy from the Nevada Secretary of State within ten (10) days of the Initial
Closing Date.

 

 - 30 - 

 

 

(v)          The Company shall have delivered to SOVR, Ms. Glenns and any Buyer
who so requests beforehand, a copy of a certificate, in the form reasonably
acceptable to such Buyer, executed by the Secretary of the Company and dated as
of the Initial Closing Date, as to (i) the resolutions consistent with Section
3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to such Buyer, (ii) Certificate of Incorporation, and (iii) the
Bylaws of the Company, in each case, as in effect at the Initial Closing.

 

(vi)         Each and every representation and warranty of the Company shall be
true and correct in all material respects as of the date when made and as of the
respective Closing Date as though originally made at that time (except that (1)
representations and warranties that speak as of a specific date shall be true
and correct in all material respects as of such date and (2) representations and
warranties that are qualified by material, Material Adverse Effect or other
similar materiality qualifiers shall be true and correct in all respects) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to respective Closing
Date, including, without limitation the issuance of all Securities prior to the
date of such Closing as required by the Transaction Documents and the Company
has a sufficient number of duly authorized shares of Common Stock reserved for
issuance as may be required to fulfill its obligations pursuant to the
Transaction Documents. Such Buyer shall have received a certificate, executed by
the Secretary of the Company, dated as of the Initial Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form reasonably acceptable to such Buyer.

 

(vii)        The Company shall have delivered to SOVR, Ms. Glenns and any Buyer
who so requests beforehand, a report from the Company’s Transfer Agent
identifying the number of shares of Common Stock outstanding on the Trading Day
immediately prior to the Initial Closing.

 

(viii)       The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of each Closing
Date, by the SEC or the Principal Market from trading or quotation on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of each Closing Date, either (A) in writing by the SEC or
the Principal Market or (B) by falling below the minimum maintenance
requirements, if any, of the Principal Market.

 

(ix)         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market.

 

(x)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise adversely affect any
of the transactions contemplated by the Transaction Documents.

 

(xi)         Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect and the Company has not filed for nor is it subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company.

 

 - 31 - 

 

 

(xii)        The Company shall have delivered to SOVR and Ms. Glenns, such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement reasonably required to consummate the transactions
contemplated hereby.

 

(xiii)       Such Buyer shall have received the opinion of Reed Smith, LLP, the
Company’s counsel, dated as of Initial Closing Date, in the form previously
agreed to by the Company, SOVR and Ms. Glenns.

 

(xiv)       A copy of the Irrevocable Transfer Agent Instructions, in the form
previously agreed upon by the Company, the Transfer Agent and SOVR, and which
have been delivered to and acknowledged in writing by the Company and Transfer
Agent shall be delivered to SOVR, Ms. Glenns and any Buyer who so requests
beforehand.

 

(xv)        The Certificate of Designations, Preferences and Rights of Series B
Preferred Stock has filed with the Secretary of State of Nevada, and a copy
thereof time-stamped by the Nevada Secretary of State has been delivered to the
Buyer.

 

(xvi)       The written consent of the majority holders of the Series A
Convertible Preferred Stock referred to in Section 3(nn) has been obtained by
the Company and delivered to SOVR and Ms. Glenns.

 

(xvii)      The Company shall have delivered to SOVR, a revised Engagement
Letter with Placement Agent in the form previously agreed with the Placement
Agent.

 

7.TERMINATION.

 

In the event that the Initial Closing shall not have occurred with respect to a
Buyer within three (3) Trading Days after the date hereof, then such Buyer shall
have the right to terminate its obligations under this Agreement with respect to
itself at any time on or after the close of business on such date without
liability of such Buyer to any other party; provided, however, (i) the right to
terminate its obligations under this Agreement pursuant to this Section shall
not be available to such Buyer if the failure of the transactions contemplated
by this Agreement to have been consummated by such date is the result of such
Buyer’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Series B Shares and the Warrants shall be applicable only to
such Buyer providing such written notice, provided further that no such
termination shall affect any obligation of the Company under this Agreement to
reimburse such Buyer for the expenses described in Section 4(d) above.
Notwithstanding anything to the contrary above, nothing contained in this
Section shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

 - 32 - 

 

 

8.MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) limit or be deemed to limit in any way any right to serve
process in any manner permitted by law or (ii) operate, or be deemed to operate,
to preclude any Buyer from bringing suit or taking other legal action against
the Company in any other jurisdiction to collect on the Company’s obligations to
such Buyer or to enforce a judgment or other court ruling in favor of such Buyer
or (iii) limit, or be deemed to limit, any provision of the Warrants which is
contrary to the above. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)          Headings; Gender; Certain Meanings. The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found. When used herein, the words “law,” “rule,” “regulation”
and the like means all applicable laws, rules and regulations, domestic or
foreign, state, provincial, local or self-regulatory, including without
limitation as to all applicable laws, rules and regulations of or related to the
United States, applicable states, the SEC, and the Principal Market.

 

(d)          Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 - 33 - 

 

 

(e)          Entire Agreement; Amendments. Except with regards to any
confidentiality or non-disclosure agreement entered into between the Buyers, the
Company, their Affiliates and Persons acting on their behalf in connection with
the transactions contemplated hereunder, this Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, their Affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to),
(i) have any effect on any agreements any Buyer has entered into with the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer and all such agreements shall
continue in full force and effect. Except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. For clarification
purposes, the Recitals are part of this Agreement. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by (i) the Company, (ii) the
Buyers, including the Large Investors, who own at least 50% of the outstanding
Series B Shares, and (iii) as long as it is a holder of Securities, each of the
Large Investors (or, if a Large Investor no longer holds Securities because it
has transferred such shares to an “affiliate” (as defined in Rule 405
promulgated under the U.S. Securities Act of 1933, as amended), such affiliate),
and in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought; provided, that if any amendment, modification or
waiver disproportionately and adversely impacts a Buyer, the consent of such
Buyer shall also be required. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each Buyer. No such amendment shall be effective to the extent that it
applies to less than all of the Buyers. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration also
is offered to all of the parties to the Transaction Documents, all holders of
Series B Shares or all holders of the Warrants (as the case may be). Except as
provided in Schedule 3(f) of the Disclosure Schedule, the Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company, any Subsidiary or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (i) no due diligence investigation conducted by a
Buyer or its advisors, if any, or its representatives shall affect such Buyer’s
right to rely on, or modify or qualify any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document, and
(ii) unless a provision of this Agreement or any other Transaction Document is
expressly preceded by “except as disclosed in the SEC Reports” or “except as
disclosed in the SEC Documents” (or similar language), nothing contained in any
of the SEC Reports or SEC Documents (as applicable) shall affect such Buyer’s
right to rely on, or modify or qualify any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient); and (iv) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers and email addresses for such communications shall be:

 

 - 34 - 

 

 

If to the Company:

 

Neurotrope, Inc.

50 Park Place, Suite 1401

Newark, New Jersey 07102

Telephone: (973) 242-0005

Facsimile: (973) 242-0009

Email: rweinstein@neurotropebioscience.com

Attention: Robert Weinstein

 

With a copy (for informational purposes only) to:

 

Reed Smith LLP

136 Main Street, Suite 250

Princeton Forrestal Village

Telephone: (609) 514-8542

Facsimile: (609) 951-0824

Email: nmantell@reedsmith.com

Attention: Nanette W. Mantell

 

If to the Transfer Agent:

 

Philadelphia Stock Transfer, Inc.

2320 Haverford Rd.

Suite 230

Ardmore, PA 19003

Telephone: (484) 416-3124

Facsimile: (484) 416-3597

Email: bwinterle@philadelphiastocktransfer.com

Attention: Bob Winterle

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, and if to Iroquois,

 

with a copy (for informational purposes only) to:

 

Sanders Ortoli Vaughn-Flam Rosenstadt LLP

501 Madison Avenue

New York, New York 10022

Telephone: (212) 588-0022

Facsimile: (212) 826-9307

Email:   wsr@sovrlaw.com

Attention: William Rosenstadt

 

 - 35 - 

 

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change;
provided, however, SOVR shall only be provided copies of notices sent to
Iroquois. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively. A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Buyers. A Buyer may assign some
or all of its rights hereunder in connection with any transfer of any of its
Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Buyer Indemnitees referred to in Section
8(k).

 

(i)           Survival. The representations, warranties, agreements and
covenants shall survive each Closing. Each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Indemnification.

 

(i)           In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents but
subject to the provisions of this Section 8(k), the Company shall defend,
protect, indemnify and hold harmless each Buyer and all of his, her or its
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
material misrepresentation or material breach of any representation or warranty
made by the Company in any of the Transaction Documents, (b) any material breach
of any covenant, agreement or obligation of the Company contained in any of the
Transaction Documents, (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (iii) any disclosure properly made by such Buyer pursuant to
Section 4(h), or (iv) the status of such Buyer as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Notwithstanding anything to the contrary in this Agreement, the
Company will not be liable to any Indemnitee under this Agreement (x) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Indemnitee’s material breach of any of the representations,
warranties, covenants or agreements made by such Indemnitee in this Agreement or
in the other Transaction Documents; (y) for any Indemnified Liabilities arising
after the date that none of the Series B Preferred Shares or Warrants are
outstanding with respect to such Indemnitee.

 

 - 36 - 

 

 

(ii)          Promptly after receipt by an Indemnitee under this Section of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section, promptly deliver to the Company a written notice of
the commencement thereof, and the Company shall have the right to participate
in, and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the reasonable fees and expenses of such counsel to be paid by the
Company if: (i) the Company has agreed in writing to pay such fees and expenses;
(ii) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (iii) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, such consent not to be unreasonably
withheld, conditioned or delayed, consent to entry of any judgment or enter into
any settlement or other compromise which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnitee of a
release from all liability in respect to such Indemnified Liability or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnitee. Following indemnification as provided for hereunder,
the Company shall be subrogated to all rights of the Indemnitee with respect to
all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnitee under this Section,
except to the extent that the Company is materially and adversely prejudiced in
its ability to defend such action.

 

 - 37 - 

 

 

(iii)         The indemnification required by this Section shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within a reasonable amount of time after bills are received or
Indemnified Liabilities are incurred.

 

(iv)         The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(l)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.

 

(m)         Remedies. Each Buyer and each holder of any Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.

 

(n)          Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the
Securities contemplated hereby was solely in the control of the Company, not the
action or decision of any Buyer, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any Buyer. It
is expressly understood and agreed that each provision contained in this
Agreement and in each other Transaction Document is between the Company and a
Buyer, solely, and not between the Company and the Buyers collectively and not
between and among the Buyers.

 

 - 38 - 

 

 

(p)          Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted in the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(q)          Potential Conflicts. The Placement Agent, its subagents, employees,
legal counsel and/or their respective Affiliates, principals, representatives or
employees may now or hereafter own shares of the Company.

 

(r)           DTC Accounts. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be obligated herein to credit any restricted
securities, including any Warrant Shares if so restricted, to the Buyer’s DTC
account, and any obligation hereunder to credit shares to a Buyer’s DTC account
shall only apply to unrestricted securities.

 

(s)          Disclosure. Upon delivery by the Company of any notice in
accordance with the terms of the Transaction Documents, unless (i) the Company
has in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries or (ii) with respect to all Buyers receiving such notice, the
Company and each such Buyer are parties to a confidentiality agreement covering
the information in such notice, the Company shall within two (2) Business Days
after any such receipt or delivery publicly disclose such material, nonpublic
information on a Current Report on Form 8-K or otherwise. In the event that the
Company believes that a notice contains material, nonpublic information relating
to the Company or its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

 

[signature page follows]

 

 - 39 - 

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  COMPANY:       NEUROTROPE, INC.       By: /s/ Robert Weinstein     Name:
Robert Weinstein     Title:  Chief Financial Officer, Executive Vice    
President, Secretary and Treasurer

 

[SEE “NEUROTROPE, INC. OMNIBUS SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT AND

REGISTRATION RIGHTS AGREEMENT”

FOR SIGNATURE PAGES FOR BUYERS.]

 

 

 

 

SCHEDULE OF DEFINITIONS

 

As used in the Agreement, the following terms shall have the meanings set forth
below:

 

a)“1933 Act” means the Securities Act of 1933, as amended.

 

b)“Registrable Securities” shall have the meaning as defined in the Registration
Rights Agreement.

 

c)“Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 

d)“Transfer Agent” shall mean the transfer agent of the Company from
time-to-time.

 

As used in the Agreement, the following terms shall have the meaning set forth
in the corresponding Section below:

 

Term   Section 1934 Act   2(d) 8-K filing   4(f) Additional Buyer   1(c)(ii)
Additional Securities   1(c)(ii) Affiliate   3(f) Applicable Date   4(r)
Approved Share Plan   4(g) Available Undersubscription Amount   4(l)(ii) Basic
Amount   4(l)(i) BHCA   3(hh) Business Day   1(c)(i) Buy-In Price   5(e) Bylaws
  3(q) Certificate of Incorporation   3(q) Closing   1(c)(i) Contingent
Obligation   3(r) Convertible Securities   4(g) Disclosure Schedules   3
Eligible Market   4(c) Environmental Laws   3(x) Escrow Agent   1(a) Exchange
Rate   8(p)

 

 

 

 

Excluded Securities   4(g)(vii) Federal Reserve   3(hh) Fundamental Transaction
  4(k) Hazardous Materials   3(x) Indebtedness   3(r) Indemnified Liabilities  
8(k) Indemnitees   8(k) Initial Closing Date   1(c)(i) Initial Closing   1(c)(i)
Insolvent   3(k) Intellectual Property Rights   3(w) Irrevocable Transfer Agent
Instructions   5(b) Knowledge and Knowingly   2(d) Large Investor   1(c)(ii)
Material Adverse Effect   3(a) Ms. Glenns   6(a)(ii) Notice of Acceptance  
4(l)(ii) Offer Notice   4(l)(i) Offer Period   4(l)(ii) Offer   4(l)(i) Offered
Securities   4(l)(i) Person   3(r) Placement Agent   4(d) Pre-Notice   4(l)(i)
Press Release   4(f) Principal Market   3(d) Purchase Price   1(b) Refused
Securities   4(l)(iii) Registration Rights Agreement   2(e) Reporting Period  
4(a) Required Delivery Date   5(d) Restricted Period   4(g) Rule 144   2(e) SEC
Documents   2(j) SEC Reports   3(j) SEC   3(b) Securities   Recitals Series A
Warrant   Recitals Series B Shares   Recitals Series B Warrant   Recitals Series
C Warrant   Recitals Series D Warrant   Recitals Series E Warrant   Recitals
Short Sales   2(d) SOVR   1(c)(i) Subsequent Placement Agreement   4(l)(iii)

 

 

 

 

Subsequent Placement Documents   4(l)(vii) Subsequent Placement   4(g)
Subsidiaries   3(a) Trading Affiliates   2(d) Transaction Documents   3(b) U.S.
Dollars   8(p) U.S. Person   2(g) Underlying Series B Shares   Recitals
Undersubscription Amount   4(l)(i) Unit(s)   1(b) Variable Rate Transaction  
4(j) Warrant Shares   Recitals Warrants   Recitals

 

 

 

 

SCHEDULE OF BUYERS

 

(1)  (2)  (3)   (4)   (5)   (6)   (7)   (8)   (9)                               
   Buyer  Address and E-mail  Number
of Series
B Shares   Number
of Series
A
Warrant
Shares   Number
of Series
B
Warrant
Shares   Number
of Series
D
Warrant
Shares   Number
of Series
C
Warrant
Shares   Number
of Series
E
Warrant
Shares   Purchase
Price  Abeles, John H. 

**** ** **** **., **** *****, ** *****; *********@*****.***

   1,666.67    166,667    166,667    166,667    166,667    166,667     (1)
Allan Lipkowitz Revcable Living Trust U/A 8/26/05 

**** **** *****
**** *******, **; ********@*****.***

   833.34    83,334    83,334    83,334    83,334    83,334   $50,000.40 
Altstiel, Larry, MD, PhD 

** ***** ******
**********, ** *****; *********@*****.***

   416.67    41,667    41,667    41,667    41,667    41,667   $25,000.20 
Anderson, Kent Tucker 

** ***** *** ****
******, ** *****; ******@****************.***, **********@***.***

   1,700.00    170,000    170,000    170,000    170,000    170,000  
$102,000.00  Armitage, Barclay 

**** ** ***** *****
*********, ** *****; *******@*******.***

   166.67    16,667    16,667    16,667    16,667    16,667   $10,000.20  Baker,
Adrienne 

*** ******** ******
******, ** *****; ********.*****@*******.***

   833.34    83,334    83,334    83,334    83,334    83,334   $50,000.40 

 



 

1 In consideration for his service to Neurotrope, Inc., Dr. Abeles has agreed to
receive a total of 166,667 restricted Units in lieu of receiving $9,000 per
month (for up to $100,000).

 

 

 

 



Baker, Christopher  *** ******** ******
******, ** *****;  *****@*******.***   833.34    83,334    83,334    83,334  
 83,334    83,334   $50,000.40  Bell Family Trust, dtd 2/2/95, as amended  **.
*** ****, ******* **** *. ***** ****
********, **  *****; *****@****.***   1,666.67    166,667    166,667  
 166,667    166,667    166,667   $100,000.20  Benison, Jeffrey  ** ****** ****
****** ******, **  *****; *******@*********.**   430.00    43,000    43,000  
 43,000    43,000    43,000   $25,800.00  Berkowitz, Hershel  *** ******* ****
*** **
*********, ** *****; ***********@***.***   500.00    50,000    50,000  
 50,000    50,000    50,000   $30,000.00  Blatt, Jonathan & Gina JTWROS  ****
********* ***
**********, ** *****; *******@**************.***   200.00    20,000    20,000  
 20,000    20,000    20,000   $12,000.00  Blazier, John C.  **** ****** *****
****
*** ***
******, ** *****;  ********@**********.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Blum, Christopher J. and Denise M.,
JTWROS  *** ***** ******* ****
*******, **  *****; *****@***************.***   200.00    20,000    20,000  
 20,000    20,000    20,000   $12,000.00  Bozarth LLC  ***** *. *******
****** *******
**** ***** ***** ******
*******, ** *****;   833.34    83,334    83,334    83,334    83,334    83,334  
$50,000.40  Brenner, Andrew S.  ** ****** **.
*******, ** *****; **********@***.***   300.00    30,000    30,000    30,000  
 30,000    30,000   $18,000.00  Brescia, Rocco, Jr.  ** ******
******* *****, **  *****; *****@********.***   166.67    16,667    16,667  
 16,667    16,667    16,667   $10,000.20 

 

 

 

 



Chestler, Daniel  * ****** ****
********, **  *****; *********@************.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Cialone, Juli-Ann  ** ********* ****
*****
***** *****, ** *****; ********@*****.***   420.00    42,000    42,000  
 42,000    42,000    42,000   $25,200.00  Codi, Joseph  ** ******* ****
*******, ** *****; *******@*******.***   416.67    41,667    41,667    41,667  
 41,667    41,667   $25,000.20  Cohen, Richard  ***** ********* **
**** *****, ** *****; *******@*******.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Corbin, Lee Harrison  ** **** ****
*********, **  *****; *******@*****.***; ******@***.***   450.00    45,000  
 45,000    45,000    45,000    45,000   $27,000.00  Cotter, John A &Wendy
M.,  JTWRS  ***** ***** ***. **, ***********, ** *****;
*******@*************.***   250.00    25,000    25,000    25,000    25,000  
 25,000   $15,000.00  Currie Family Trust Dtd 6/26/1987, As Amended  ***** *****
**.
******, ** *****; ********@********.***;
********@********.***   833.34    83,334    83,334    83,334    83,334  
 83,334   $50,000.40  Dailey, Robert Jackman  *** *** ******
*** *****, ** *****; ********@*****.***; ***@********.***   833.34    83,334  
 83,334    83,334    83,334    83,334   $50,000.40  Dave Rickey & Daughters
Foundation Charitable Trust Dtd 8/15/2002  ***** ******* ******** **
*****, ** *****; ****@*****************.***   250.00    25,000    25,000  
 25,000    25,000    25,000   $15,000.00  David M. Rickey Trust Dtd 5/8/2002 
***** ******* ******** **
*****, ** *****; ****@*****************.***   500.00    50,000    50,000  
 50,000    50,000    50,000   $30,000.00 

 

 

 

 



DeAtkine, David Jr.  ** ******** ****
******** *****, **  *****; **********@*****.***   420.00    42,000    42,000  
 42,000    42,000    42,000   $25,200.00  DeLoach, Dennis R., Jr.  **** *******
***** ****
*****, ** *****; ********@*****.***   420.00    42,000    42,000    42,000  
 42,000    42,000   $25,200.00  DiChiara, Stephen A.  *** ********* **.
******, ** *****; ************@*****.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Dimitry, Theodore  *** ******* *****
****
*******, **  *****; *******@*******.***   500.00    50,000    50,000    50,000  
 50,000    50,000   $30,000.00  Dritz, James L.  * ********* *****
******, ** *****-****; ******@*********.***   840.00    84,000    84,000  
 84,000    84,000    84,000   $50,400.00  Dritz, Russell S  * ****** *****
*********, ** *****; ******@*********.***   420.00    42,000    42,000  
 42,000    42,000    42,000   $25,200.00  Due Mondi Investments, Ltd.  ******  *
******
**** ****** ****
******, ** *****; *******@****.***   250.00    25,000    25,000    25,000  
 25,000    25,000   $15,000.00  Engel, Suzanne  *** **** ***** ****
**********, **  *****; ****_****@***.***   250.00    25,000    25,000  
 25,000    25,000    25,000   $15,000.00  Ernest W. Moody Revocable Trust, dated
Jan 14, 2009  **** ******* *****
*** *****, ** *****; *****.****@**************.***   8,333.34    833,334  
 833,334    833,334    833,334    833,334   $500,000.40  Fischhoff, Brian and
Andrea  **** ********* ******, **********, ** *****; ******@***.***   250.00  
 25,000    25,000    25,000    25,000    25,000   $15,000.00  Fisher, Melissa 
*** ****** **., *********, ** *****; ******@**************.***   3,333.34  
 333,334    333,334    333,334    333,334    333,334   $200,000.40 

 

 

 

 



Foster Family Trust, dtd 04-13-2001  ****** ****** *****
******* *. ******, *******
**** ********* ******
**** ****, ** *****; *****@*******.***,
*******@***********.***   833.34    83,334    83,334    83,334    83,334  
 83,334   $50,000.40  Frankel, Robert D.  **** ********** ******
*** ********, ** *****; *********@*****.***   200.00    20,000    20,000  
 20,000    20,000    20,000   $12,000.00  Freeland, Charles  ** *** ***
* ******* ***** *****
**************, ** *****; ***************@*******.***   400.00    40,000  
 40,000    40,000    40,000    40,000   $24,000.00  Gentile, Albert & Hiedi,
JTWROS  * ******** **** ******
********, **  *****; *******@***.***   166.67    16,667    16,667    16,667  
 16,667    16,667   $10,000.20  Gibralt Capital Corporation  **** ****
**** **** *******, *** ****
*********, ** ****** ******; *****@*******.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Gould, Peter C  * **** *** ******,
***. **
*** ****, ** *****; ******@******.***   200.00    20,000    20,000    20,000  
 20,000    20,000   $12,000.00  Greenberg, Dean A.  *** * ****** ******, *****,
** *****; ****@*************.***   333.34    33,334    33,334    33,334  
 33,334    33,334   $20,000.40  Greenberger, Marc  ** **** ***** *****
**** *******, **  *****; ************@******.***   333.34    33,334    33,334  
 33,334    33,334    33,334   $20,000.40  Greene, Jonathan and Laura M., JTWROS 
** **** **** ******* *****
******, ** *****; ****@***************.***   50.00    5,000    5,000    5,000  
 5,000    5,000   $3,000.00  Greenover Group LP  **** ******** *****
*******, ** *****; ********@*********.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40 

 

 

 

 



Gubbay Investments, LLC  ****: ***** ******
****** *********** ***
*** ******* *****, ****** *****, ** *****; ****.******@*****************.*** 
 416.67    41,667    41,667    41,667    41,667    41,667   $25,000.20  H
Investment Company, LLC  ****** *****, *******
**** * ****** ******
***** ***
******, **  *****; ******@*****.***   833.34    83,334    83,334    83,334  
 83,334    83,334   $50,000.40  Hackett Family Trust, dtd 07.27.98  *****
*******, *******
* ***** ******
******* *****, ** *****; ********@**********.***   1,000.00    100,000  
 100,000    100,000    100,000    100,000   $60,000.00  Haft, Jay  *** **** ****
******, ***. ***
*** ****, **  *****; *********@**********.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Hale, Allan L  **** * ****** *****
*********, **  *****; *****@************.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Hart, Kara Lynn  **** **** ******
***** ******, ** *****; *********@*****.***   333.34    33,334    33,334  
 33,334    33,334    33,334   $20,000.40  Hummel, Daniel W. and Allaire, JTWROS 
*** ***** ***** **** ****
********** ****, **  *****; ******@*****.***; ********@*****.***   166.67  
 16,667    16,667    16,667    16,667    16,667   $10,000.20  Iseli, Andre 
***** ***** **** ***** ******
*********, **  *****; **********@***.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Jaret, Alec H.  *** ****** ****
*********, **  *****; *******@*****.***   416.67    41,667    41,667    41,667  
 41,667    41,667   $25,000.20 

 

 

 

 



Joel L. Hochman Revocable Trust UAD 12/8/1994  *** ********* **.
******* *****, ** *****; *********@*****,***   400.00    40,000    40,000  
 40,000    40,000    40,000   $24,000.00  Kadi Family Trust, dtd Aug 31, 2006 
**. ******* ****, *******
**** ****** *****
*** ***** *****
*.*. *** ****
******* *******, **  *****; *****@*********.***   333.34    33,334    33,334  
 33,334    33,334    33,334   $20,000.40  Kastner, Peter S  *** **** **** ****
********, **  *****; ********@*****.***   416.67    41,667    41,667    41,667  
 41,667    41,667   $25,000.20  Koch, Kevin & Susan, JTWROS  ***** ****** ****
****
*******, **  *****   250.00    25,000    25,000    25,000    25,000    25,000  
$15,000.00  Lance & Dalia Nagel Family Trust U/A dtd 05/19/2009  ***** & *****
*****, ********
*** *********** ******
********, ** *****; ********@**.***; **********@*****.***   416.67    41,667  
 41,667    41,667    41,667    41,667   $25,000.20  Lebhar, Clay G.  **** **
***** ****
***** *******, ** *****; **********@***.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Lincoln Park Capital Fund, LLC  Attn:
Joshua Scheinfeld, President
440 N. Wells St., Suite 410
Chicago, IL 60654; rgarcia@lpcfunds.com   3,750.00    375,000    375,000  
 375,000    375,000    375,000   $225,000.00  Manzi, Joseph  *** ******** *****
**********, ** *****; ******@**********.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Mathieu, Michael J.  ** ******* ****
***********, **  *****; ************@***.***   666.67    66,667    66,667  
 66,667    66,667    66,667   $40,000.20 

 

 

 

 



McGregor, Clyde S & LeAnn P. Pope, JTWROS  *** ******** ****
********, **  *****; *********@***********.***   33,333.34    3,333,334  
 3,333,334    3,333,334    3,333,334    3,333,334   $2,000,000.40  McGurk, Tom,
Jr.  * ******* *****
*********, ** *****; ********@*********.***   166.67    16,667    16,667  
 16,667    16,667    16,667   $10,000.20  Mendelson, Alan  ** ****** **., ****
********, ** *****; ****@*************.***   166.67    16,667    16,667  
 16,667    16,667    16,667   $10,000.20  Meryle Evans Family Trust, dtd
12/22/2011  */* ****** *****
*** ** *****
*** ****, ** *****; ******@*********.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Michael, Daniel  * ******** ******
*******, ** *****; **********@***.***   200.00    20,000    20,000    20,000  
 20,000    20,000   $12,000.00  Northlea Partners LLLP  **. **** ******
*******
**** ** **** **
**** *****, ** *****; *********@*****.***   2,083.34    208,334    208,334  
 208,334    208,334    208,334   $125,000.40  NTR21 Holdings, LLC  *****
********, ***
*/* ******* *****
*** *** ********** ****
**** ****, ** *****; *_*****@*****.***; ******@********************.*** 
 1,666.67    166,667    166,667    166,667    166,667    166,667   $100,000.20 
O'Connell, Edward  * ***** *****
********* *****, ** *****; **************@*******.***   200.00    20,000  
 20,000    20,000    20,000    20,000   $12,000.00  Omenn, Gilbert  **** ****
****** *****
*** *****, **  *****; ******@***.*****.***   500.00    50,000    50,000  
 50,000    50,000    50,000   $30,000.00 

 

 

 

 



Peierls Bypass Trust [The]  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***,
********** ****
*****@****.***   320.00    32,000    32,000    32,000    32,000    32,000  
$19,200.00  Peierls Foundation, Inc. (Non-Profit) [The]  ******** ***** *******
** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***,
********** ****
*****@****.***   9,333.34    933,334    933,334    933,334    933,334  
 933,334   $560,000.40  Peierls, Brian Eliot  **** ********** ****
******, ** *****; **********@*****.***   1,090.00    109,000    109,000  
 109,000    109,000    109,000   $65,400.00  Peierls, E. Jeffrey  ** *. ******
***
******, ** *****; *******@*******.***   2,000.00    200,000    200,000  
 200,000    200,000    200,000   $120,000.00  Pierce, Michael J.  *** ***** **
***** ******
**** *****, ** *****; **********@***.***   2,500.00    250,000    250,000  
 250,000    250,000    250,000   $150,000.00  Pruzansky, Joel  ** ******* *****
*******, **  *****; *************@*****.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20 

 

 

 

 



Raza, Saiyed. Atiq & Nandini Saraiya, JTWROS  **** *********** ****
**** ****, ** *****; ****_****@*****.***,
*****@*******.***   833.33    83,333    83,333    83,333    83,333    83,333  
$49,999.80  Regan, Daniel  ** ******** ****
*** ****, ** *****; *****@*********.***   166.67    16,667    16,667    16,667  
 16,667    16,667   $10,000.20  Republic Construction Corp 
*************@*****.***   200.00    20,000    20,000    20,000    20,000  
 20,000   $12,000.00  Revocable Trust Agreement between Roland F. Hartman and
Roland T. Hartman Trust Dtd. 6/5/1998  *** ***** ******* ****
**********, **  *****; *******@********.***   166.67    16,667    16,667  
 16,667    16,667    16,667   $10,000.20  Robert A. McCleeary Revocable Trust
dtd 11/1/2006  ****** *. *********, *******
****** *. ********* ********* *****
**** ******** *****
******, **  *****; **********@***.***   125.00    12,500    12,500    12,500  
 12,500    12,500   $7,500.00  Rogers, Dyke  **** ***** ******
*******, ** *****; **********@*****.***   2,500.00    250,000    250,000  
 250,000    250,000    250,000   $150,000.00  RS & VS Ltd.  ****** ***********
**** *. ******** **** ***
********, **  *****; *******@******.***   416.67    41,667    41,667    41,667  
 41,667    41,667   $25,000.20  Sack Family Investment Fund, LLC  *** *'********
*****
***. **-*
******** ***, ** *****
*******: ****** ****; ********@*****.***   1,666.67    166,667    166,667  
 166,667    166,667    166,667   $100,000.20  Schlosser, Alyson D  * *********
*****
******, ** *****-****; **********@*****.***   420.00    42,000    42,000  
 42,000    42,000    42,000   $25,200.00 

 

 

 

 



SDL Ventures, LLC  *** ********, ***
*/* ****** *. *******
******** ********
*** *** ******* ****, *** ***
******** ****, ** *****; *********@***********.***   5,000.00    500,000  
 500,000    500,000    500,000    500,000   $300,000.00  Seyburn, Bruce  ****
****** *****
**** **********, **  *****; ********@*******.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Shymansky, J. Stephen  ** ********
****
********, ** *****; **********@*******.***   583.34    58,334    58,334  
 58,334    58,334    58,334   $35,000.40  Silverman, Michael  *** **** ****
******
#***
*** ****, ** *****; ***@******************.***   200.00    20,000    20,000  
 20,000    20,000    20,000   $12,000.00  Skrzypczak, Casimir  *** ****** *****,
******, ** *****; ********@***.***   300.00    30,000    30,000    30,000  
 30,000    30,000   $18,000.00  Smith, Brian C  * ******** *****
**** ****, **  *****; *****@**********.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Stark, Michael  ** ****** ****
*******, **  *****; *******.*****@*******.***   833.34    83,334    83,334  
 83,334    83,334    83,334   $50,000.40  Strawbridge, William  ** ******** ***
*****
*** *********, ** *****; *******.*.***********@**********.***   200.00  
 20,000    20,000    20,000    20,000    20,000   $12,000.00  Strazzulla,
Domenic  *** ******** ******, ***
******, **  *****; *******@*****.***   416.67    41,667    41,667    41,667  
 41,667    41,667   $25,000.20 

 

 

 

 



Stringer, Howard  **** ***** ******
#**-*
*** ****, ** *****; ***************@*******.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20  Struve, Clayton A.  *** ******** ***
********, ** ***; ****@**********.***   1,666.67    166,667    166,667  
 166,667    166,667    166,667   $100,000.20  Struve, Clayton A.  *** ********
***
********, ** ***; ****@**********.***   500.00    50,000    50,000    50,000  
 50,000    50,000   $30,000.00  Trust of Paul E. Freiman & Anna Mazzuchi
Freiman, Dated May 24, 1996  ***** ** **** *. ******* & **** ******** *******
**** *. *******, *******
* ****** *****
**** *******, ** *****; *************@*****.***   1,666.67    166,667  
 166,667    166,667    166,667    166,667   $100,000.20  U.D. Ethel F. Peierls
Charitable Lead Trust  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   970.00    97,000    97,000  
 97,000    97,000    97,000   $58,200.00  U.D.E.F. Peierls for Brian E. Peierls 
******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   820.00    82,000    82,000  
 82,000    82,000    82,000   $49,200.00  U.D.E.F. Peierls for E. Jeffrey
Peierls  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   820.00    82,000    82,000  
 82,000    82,000    82,000   $49,200.00 

 

 

 

 



U.D.E.S. Peierls for E.F. Peierls et al  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   550.00    55,000    55,000  
 55,000    55,000    55,000   $33,000.00  U.D.J.N. Peierls for Brian Eliot
Peierls  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   1,000.00    100,000  
 100,000    100,000    100,000    100,000   $60,000.00  U.D.J.N. Peierls for E.
Jeffrey Peierls  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   1,000.00    100,000  
 100,000    100,000    100,000    100,000   $60,000.00  U.W.E.S. Peierls for
Brian E. Peierls - Accumulation  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   720.00    72,000    72,000  
 72,000    72,000    72,000   $43,200.00 

 

 

 

 



U.W.E.S. Peierls for E. Jeffrey Peierls - Accumulation  ******** ***** *******
** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   450.00    45,000    45,000  
 45,000    45,000    45,000   $27,000.00  U.W.J.N. Peierls for Brian E. Peierls 
******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   880.00    88,000    88,000  
 88,000    88,000    88,000   $52,800.00  U.W.J.N. Peierls for E. Jeffrey
Peierls  ******** ***** ******* ** ********
****: ****** ********, *******
**** *. ****** ******
*** ****
**********, ** *****; ****** ********
*****@****.***, ********** **** *****@****.***   880.00    88,000    88,000  
 88,000    88,000    88,000   $52,800.00  Wagner, John V.  *** ****** **.
*** *****, ** *****; **********@***************.***   833.34    83,334  
 83,334    83,334    83,334    83,334   $50,000.40  Washburn, Christopher  ****
******* ***** *****
*********, **  *****; ************@*****.***   416.67    41,667    41,667  
 41,667    41,667    41,667   $25,000.20 

 

 

 

 



Weinstein, Robert  ** ******* ****
*********, ** *****; ******.*********@*******.***,
**********@********************.***   416.67    41,667    41,667    41,667  
 41,667    41,667   $25,000.20  Whited, Craig  ***** ***** ***** **. ****
****** ***** ******, ** *****; ***********@***.***   500.00    50,000  
 50,000    50,000    50,000    50,000   $30,000.00  Whiting Holdings LP  **** *.
*******, *******
***** *********** ******
***** ****
*** *********, **  *****; ******.*********@*******.***;
**********@********************.***   3,520.00    352,000    352,000  
 352,000    352,000    352,000   $211,200.00  Wiesenberg, James  ***** *. *****
****** **, ** ***
**********, **  *****; ***.**********@*****.***   250.00    25,000    25,000  
 25,000    25,000    25,000   $15,000.00  Wilke, Susanne  ** ****** ******
*** *********, ** *****; *******.*******@*****.***   166.67    16,667  
 16,667    16,667    16,667    16,667   $10,000.20  Willis, Michael L. and
Sharon D. Willis JTWROS  ** *** *****
***** ****, ** *****; **************@*****.***   333.34    33,334    33,334  
 33,334    33,334    33,334   $20,000.40  Yanowitz, Joel  * ******* ***
**** ******, ** *****; *********@*****.***   333.34    33,334    33,334  
 33,334    33,334    33,334   $20,000.40  Zahavi, Thomas  *** ******* ****** *.
*********, ** *****; *****@**.***
********@*******.***   200.00    20,000    20,000    20,000    20,000  
 20,000   $12,000.00 

 

 

 

 

INSTITUTIONAL INVESTORS                                       AIGH Investment
Partners LLC  AIGH Investment Partners LLC
Orin Hirschman, General Partner
6006 Berkeley Road
Baltimore, MD 21209; orin@aighpartners.com   4,166.67    416,667    416,667  
 416,667    416,667    416,667   $250,000.20  AIGH Investment Partners LP  AIGH
Investment Partners LP
Orin Hirschman, General Partner
6006 Berkeley Road
Baltimore, MD 21209; orin@aighpartners.com   8,333.34    833,334    833,334  
 833,334    833,334    833,334   $500,000.40  Alpha Capital Anstalt 

Alpha Capital Anstalt

C/O LH Financial Services Corp.

510 Madison Avenue, Suite 1400

New York, NY 10022; info@alphacapital.li

   12,500.00    1,250,000    1,250,000    1,250,000    1,250,000    1,250,000  
$750,000.00  American Capital Management LLC  205 E. 42nd St. 20th FL. New York,
NY 10017; kpage@icfund.com   3,333.34    333,334    333,334    333,334  
 333,334    333,334   $200,000.40  Brio Capital Master Fund Ltd.  c/o Brio
Capital Management LLC
1100 Merrick Road, Suite 401W
Rockville Centre, NY  11570-4800; shaye@briocapital.com   8,333.34    833,334  
 833,334    833,334    833,334    833,334   $500,000.40  Ellis International LP 

Ellis International LP
Martin Chopp, General Partner
100 Merrick Road, Ste 400W
Rockville Center, NY 11570; jerry@sdccapital.com;

hn@sdccapital.com

   22,200.00    2,220,000    2,220,000    2,220,000    2,220,000    2,220,000  
$1,332,000.00  Empery Asset Master, Ltd. 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020; notices@emperyam.com

   6,939.20    693,920    693,920    693,920    693,920    693,920  
$416,352.00  Empery Tax Efficient, LP 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020; notices@emperyam.com

   4,513.32    451,332    451,332    451,332    451,332    451,332  
$270,799.20 

 

 

 

 

Empery Tax Efficient II, LP 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020; notices@emperyam.com

   5,214.15    521,415    521,415    521,415    521,415    521,415  
$312,849.00  Firstfire Global Opportunities LLC  Firstfire Global Opportunities
Fund LLC
Eli Fireman, Managing Member
1040 1st Avenue, Ste 190
New York, NY 10022; eli@firstfirecap.com   3,333.34    333,334    333,334  
 333,334    333,334    333,334   $200,000.40  Hudson Bay Master Fund Ltd.  C/O
Hudson Bay Capital Management LP, 777 Third Ave, 30th Floor, New York, NY 10017;
investments@hudsonbaycapital.com   16,666.67    1,666,667    1,666,667  
 1,666,667    1,666,667    1,666,667   $1,000,000.20  IROQUOIS Capital
Investment Group LLC 

205 E. 42nd St. 20th FL. New York, NY 10017; rabbe@icfund.com

 

   1,666.67    166,667    166,667    166,667    166,667    166,667  
$100,000.20  Iroquois Master Fund Ltd.  205 E. 42nd St., 16th Floor, New York,
NY 10022; jsilverman@icfund.com   20,000.00    2,000,000    2,000,000  
 2,000,000    2,000,000    2,000,000   $1,200,000.00  Kingsbrook Opportunities
Master Fund LP 

c/o Kingsbrook Partners LP

689 Fifth Avenue, 12th Floor

New York, NY 10022; investments@kingsbrookpartners.com

   1,666.66    166,666    166,666    166,666    166,666    166,666   $99,999.60 
R-Squared Partners, LLC 

425 East 63rd St. E4K

New York, NY 10065; neilrock123@gmail.com

   600.00    60,000    60,000    60,000    60,000    60,000   $36,000.00 

 

 

 

 

SCHEDULE OF ADDITIONAL RISK FACTORS

 

·Buyers may lose all of their investment. An investment in the Securities is
subject to investment risk, including the possible loss of the entire amount
that the Buyers invest.

 

·The Warrants have an exercise prices ranging from $0.80 to $1.50 per share and
will expire on various dates, ranging November 13, 2016 to November 13, 2025. On
November 12, 2015, the closing price of the Company’s common stock was $0.70.
Therefore, the fair market value of the Warrants must appreciate substantially
before their respective expiration dates for the warrants to become "in the
money".

 

·Shares of Common Stock may be sold in the market following the offering, which
may depress the market price for the Common Stock (including shares issued upon
the exercise of options and warrants and those shares of Common Stock issued
upon conversion of the Company’s outstanding shares of Series A Convertible
Preferred Stock).

 

·Except as otherwise set forth in the Warrants, Buyers of the Warrants will have
no rights as a common stockholder until they acquire the Company’s Common Stock.

 

·The Company has broad discretion in the use of the proceeds pursuant to this
Agreement and, despite the Company’s efforts, the Company may use the proceeds
in a manner that does not improve its operating results or increase the value of
your investment.

 

·As of June 30, 2015, we had federal and state net operating loss carryforwards
of $58.7 million and $53.1 million, respectively, which begin to expire in
fiscal 2016.  Under Section 382 of the Internal Revenue Code of 1986, as
amended, or the Code, changes in our ownership may limit the amount of our net
operating loss carryforwards that could be utilized annually to offset our
future taxable income, if any. This limitation would generally apply in the
event of a cumulative change in ownership of our company of more than 50% within
a three-year period. Any such limitation may significantly reduce our ability to
utilize our net operating loss carryforwards and tax credit carryforwards before
they expire. Any such limitation, whether as the result of future offerings,
prior private placements, sales of our common stock by our existing stockholders
or additional sales of our common stock by us in the future (through the
exercise of outstanding Warrants, or otherwise), could have a material adverse
effect on our results of operations in future years. We have not completed a
study to assess whether an ownership change for purposes of Section 382 has
occurred, or whether there have been multiple ownership changes since our
inception, due to the significant costs and complexities associated with such
study.

 

 

 

 

Exhibit A

 

Form of Series A Warrant

 

 

 

 

Exhibit B

 

Form of Series B Warrant

 

 

 

 

Exhibit C

 

Form of Series C Warrant

 

 

 

 

Exhibit D

 

Form of Series D Warrant

 

 

 

 

Exhibit E

 

Form of Series E Warrant

 



 

 

 

COMPANY DISCLOSURE SCHEDULE

 

November 13, 2015

 

Pursuant to the Securities Purchase Agreement dated as of November 13, 2015 (the
“Agreement”), by and among Neurotrope, Inc. (the “Company”), and the several
buyers listed on the Schedule of Buyers attached thereto (the “Buyers”), the
Company hereby delivers to the Buyers this Company Disclosure Schedule.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement.

 

The headings contained in this Company Disclosure Schedule are included for
convenience only and do not limit the effect of the items and matters disclosed
herein. This Company Disclosure Schedule is arranged in sections corresponding
to the numbered sections contained in the Agreement, and the disclosure in any
section shall qualify (a) the corresponding section of the Agreement and (b) the
other sections of the Agreement, to the extent that it is reasonably apparent
from a reading of such disclosure that it also qualifies or applies to such
other sections.

 

The inclusion of any information in this Company Disclosure Schedule shall not
be deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms of the Agreement to be disclosed, is
material, has resulted in or is reasonably likely to result in a Material
Adverse Effect.

 

Except as otherwise specified herein, all information and disclosures in this
Company Disclosure Schedule are as of the date hereof.

 

 - 1 - 

 

 

Section 3(d)

 

No Conflicts

 

1.           An amendment to the Preferred Stockholders’ Agreement, dated August
23, 2013 (the “Preferred Stockholders’ Agreement”), is necessary from the
holders of a majority of the Registrable Shares (as of the date of the
applicable Closing), as such term is defined in such Preferred Stockholders’
Agreement, to clarify that the Registrable Shares do not need to be, and will
not be, included in the registration statement contemplated under the
Registration Rights Agreement.

 

2.           Due to the terms and conditions of the transactions contemplated by
the Agreement, written consent or the affirmative vote of the holders of at
least a majority of the currently outstanding shares of Series A Convertible
Preferred Stock is required pursuant to the Company’s Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock
(the “Series A COD”) to effectuate a conversion into common stock.

 

3.           For information regarding the reduction of the “Series A Conversion
Price” (as defined in the Series A COD) of the Series A Convertible Preferred
Stock, see Section 3(q) of this Disclosure Schedule.

 

 - 2 - 

 

 

Section 3(e)

 

Consents

 

See Section 3(d) of this Disclosure Schedule above.

 

 - 3 - 

 

 

Section 3(f)

 

Acknowledgment Regarding Buyer’s Purchase of Securities

 

The following directors and executive officers of the Company are purchasing the
number of Units specified opposite such individual’s name immediately below:

 

Name  Title 

Amount

(USD)

  

Number of

Units

  Larry D. Altstiel  Director  $25,000    41,667  Trust of Paul E. Freiman &
Anna Mazzuchi Freiman(1)  (1)  $100,000    166,667  Jay Haft  Director 
$25,000    41,667  Northlea Partners, LLLP(2)  (2)  $125,000    208,334  NTR21
Holdings, LLC(3)  (3)  $100,000    166,667  Robert Weinstein  Chief Financial
Officer, Executive Vice President, Treasurer and Secretary  $25,000    41,667 

 

(1) Mr. Freiman is a Director and the Chairman of the Board of Directors of the
Company.

 

(2) John H. Abeles is the Managing Member of Northlea Partners, LLLP and has
sole voting and investment power over the shares owned thereby. Dr. Abeles
resigned as a director of the Company effective November 12, 2015.

 

(3) Charles S. Ramat is the President of NRT21 Equities Corp, which is the
Managing Member of NTR21 Holdings, LLC and has sole voting and investment power
over the shares owned thereby. Mr. Ramat is serving as President and Chief
Executive Officer of the Company and also is a director of the Company.

 

Additionally, in consideration for his consulting service to the Company in all
capacities, Dr. Abeles has agreed to receive a total of 166,667 restricted Units
(the “Abeles Units”) in lieu of receiving $9,000 per month (for up to $100,000).
The securities underlying the Abeles Units will contain certain restrictions,
including that such restrictions shall lapse with respect to 15,000 Series B
Shares and a corresponding portion of the Warrants on a monthly basis, for
services performed in the preceding month by Dr. Abeles.

 

 - 4 - 

 

 

Section 3(g)

 

Placement Agent’s Fees

 

The Company will pay a cash fee (the “Broker Cash Fee”) to Katalyst Securities,
LLC (“Katalyst”) at each Closing equal to 10% of each Closing’s gross proceeds
from any sale of the Units in the offering purchased by those Buyers directly
introduced to the Company by Katalyst and any investment by an entity
specifically formed by a person directly introduced to the Company by Katalyst
for the purpose of making an investment in the Company (collectively referred to
as the “Katalyst Investors”). The Broker Cash Fee shall be paid to Katalyst in
cash by wire transfer from the escrow account established for the offering, and
as a condition to closing, simultaneous with the distribution of funds to the
Company. In addition, Katalyst shall be entitled to receive a cash fee equal to
10% of the gross proceeds of any exercise for cash of the Warrants held by a
Katalyst Retail Investor (as defined below).

 

Also, at each Closing, the Company will deliver to Katalyst warrants exercisable
for a period of five (5) years from the date of the first Closing to purchase a
number of shares of the Company’s common stock equal to ten percent (10%) of the
number of Units purchased by any Katalyst Investors who are institutional
investors (the “Institutional Katalyst Investors”) with an exercise price of
$1.50, which shall be lowered to $0.80 on the date of the exercise (if any) of
all of the Series A Warrants or all of the Series B Warrants (the “Institutional
Broker Warrants”). In addition, at each closing, the Company will deliver to
Katalyst warrants exercisable for a period of five (5) years from the date of
the first Closing to purchase a number of shares of the Company’s common stock
equal to ten percent (10%) of the number of Units purchased by any Katalyst
Investors who are not Institutional Katalyst Investors (“Katalyst Retail
Investors”) with exercise prices as apportioned as follows: (x) 25% of such
number of warrants shall be exercisable for common stock at an exercise price of
$0.01 per share (“Penny Broker Warrants”) and (y) 75% of such number of warrants
shall be exercisable for common stock at an exercise price of $0.60 per share
(“IV Broker Warrants” and collectively with the Institutional Broker Warrants
and the Penny Broker Warrants, the “Broker Warrants”).

 

The allocation of the Brokers Warrants by Katalyst (and its designees, if
applicable) shall be provided in writing by Katalyst for review and approval of
the Company.

 

The Company shall also pay Katalyst the fees set forth above if during the
Post-Offering Period (as defined below) any person or entity contacted by
Katalyst who met with executives of the Company prior to the Closing Date
invests in the Company pursuant to which the Company receives the proceeds
(each, a “Post-Closing Investor”), regardless of whether or not such
Post-Closing Investor also invested in the offering. For purposes hereof, the
“Post-Offering Period” shall mean the later of the date that is (i) twenty-four
(24) months after the termination of the private placement of a minimum of gross
proceeds of $5,000,000 and (ii) the final Closing Date of the offering.

 

The Company shall also pay Katalyst cash in an amount equal to one percent (1%)
of the gross offering proceeds delivered to the Company by Katalyst, for
non-accountable expenses (“Broker Expense Fee”).

 

At the time of the Initial Closing, Katalyst will receive a Broker Cash Fee of
$1,532,990.12, Broker Expense Fee of $153,299.01, 1,148,834 Institutional Broker
Warrants, 351,538 Penny Broker Warrants and 1,054,615 IV Broker Warrants.

 

 - 5 - 

 

 

To the extent there is more than one Closing, payment of the proportional amount
of the Broker Cash Fees will be made out of the gross proceeds from any sale of
Units sold at each Closing and the Company will issue to Katalyst the
corresponding number of Brokers Warrants. All cash compensation and Broker
Warrants under this Agreement shall be paid directly by the Company to and in
the name provided to the Company by Katalyst.

 

In addition, Trout Capital LLC (“Trout”) will be entitled to certain
compensation in the event an institutional lead investor (that participates in
the offering) is referred to the Company by Trout. In such case, Trout shall be
entitled to receive, a fee in the amount of ten percent (10.0%) of the gross
proceeds from any sale of Units in the offering to such institutional lead
investor and warrants to purchase shares of the Company’s common stock equal (in
the aggregate) to ten percent (10.0%) of the number of number of Units sold at
the applicable Closing by Trout, which warrants shall have an exercise price
equal to the price per share in the offering. Trout is also entitled to receive
such fees, with respect to any subsequent public or private offering or other
financing or capital-raising transaction of any kind, including any offering of
equity, equity-linked or convertible security (“Subsequent Financing”), to the
extent that such financing or capital is provided to the Company, or to any
Affiliate of the Company, by investors whom Trout had introduced directly to the
Company if such Subsequent Financing is consummated at any time within the
twelve (12) month period following the closing of the offering or termination of
the engagement letter between the Company, Trout and Katalyst.

 

Furthermore, the Company entered into an agreement with Array Capital
Management, LLC (“Array”) working exclusively with its agent, Kenneth A.
Sorensen (“Sorensen”). Sorensen contacted certain entities (“Sorensen
Contacts”). If any of the Sorensen Contacts agree to invest in the offering,
then Array shall receive a fee equal to the amount of ten percent (10.0%) of the
gross proceeds from any sale of securities in the offering to the Sorensen
Contacts and warrants to purchase shares of the Company’s common stock equal (in
the aggregate) to ten percent (10.0%) of the number of number of securities
sold. Katalyst and Trout will not be entitled to any fees or expenses identified
in above with respect to such Sorensen Contacts. The Company shall also pay a
financing fee to Array in connection with any applicable financing transaction
that is consummated within twelve (12) months after April 2, 2015, the
termination of the engagement of Array, if any investor in such financing
transaction is a Sorensen Contact.

 

Intuitive Venture Partners, LLC, a Delaware limited liability company
(“Intuitive”), is the administrator of a Buyer(s) participating in the offering
of the Units. Some of the members of Intuitive are registered representatives
affiliated with Katalyst and may receive selling commissions as per the terms of
the executed engagement letter between Katalyst and the Company, as amended.

 

 - 6 - 

 

 

Section 3(k)

 

Absence of Certain Changes

 

As of July 10, 2015, Neurotrope BioScience, Inc.’s rights to the technology
associated with the Alzheimer’s Disease diagnostic test automatically reverted
back to Blanchette Rockefeller Neurosciences Institute (“BRNI”) effective June
30, 2015.

 

 - 7 - 

 

 

Section 3(l)

 

No Undisclosed Events, Liabilities, Developments or Circumstances

 

See Section 3(k) of this Disclosure Schedule above.

 

 - 8 - 

 

 

Section 3(p)

 

Transactions With Affiliates.

 

See Section 3(f) of this Disclosure Schedule above.

 

 - 9 - 

 

 

Section 3(q)

 

Equity Capitalization

 

1.           Preemptive Rights and Other Similar Rights/Liens/Encumbrances

 

See Section 3(d) above of this Disclosure Schedule above.

 

2.           Agreements or Arrangements Requiring the Company or any of its
Subsidiaries to Register its Securities

 

See Section 3(gg) of this Disclosure Schedule below.

 

3.           Adjustment to the Conversion Ratio Applicable to its Series A
Convertible Preferred Stock (“Series A Preferred Stock”):

 

The terms of the Series A Preferred Stock provide that each share of Series A
Preferred Stock shall be convertible, at the option of the holder thereof, at
any time and from time-to-time, and without the payment of additional
consideration by the holder thereof, into such number of fully paid and
non-assessable shares of the Company’s Common Stock as is determined by dividing
the Series A Original Issue Price (as defined below) by the Series A Conversion
Price (as defined below) in effect at the time of conversion. The “Series A
Original Issue Price” shall mean $1.00 per share, subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series A Preferred Stock. The
“Series A Conversion Price” shall initially be equal to $1.00. Such initial
Series A Conversion Price, and the rate at which shares of Series A Preferred
Stock may be converted into shares of the Company’s Common Stock, shall be
subject to certain adjustments described in the Company’s Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock
(“Series A Certificate of Designations”).

 

Section 5.4 of the Company’s Series A Certificate of Designations addresses
adjustments to the Series A Conversion Price for diluting issues. Section 5.4 of
the Company’s Series A Certificate of Designations is set forth immediately
below.

 

Section 5.4.1 sets forth the following definitions:

 

a)“Option” shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

 

b)“Series A Original Issue Date” shall mean the date on which the first share of
Series A Preferred Stock was issued.

 

c)“Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

 

 - 10 - 

 

 

d)“Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Subsection 5.4.3 below, deemed to be issued) by the
Company after the Series A Original Issue Date, other than (1) the following
shares of Common Stock and (2) shares of Common Stock deemed issued pursuant to
the following Options and Convertible Securities (clauses (1) and (2),
collectively, “Exempted Securities”):

 

i. shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Series A Preferred Stock;

 

ii.shares of Common Stock, Options or Convertible Securities issued by reason of
a dividend, stock split, split-up or other distribution on shares of Common
Stock that is covered by Subsection 5.5, 5.6, 5.7 or 5.8 (of the Series A
Certificate of Designations);

 

iii.shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Company or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board of Directors of the
Company;

 

iv.shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security;

 

v.shares of Common Stock, Options or Convertible Securities issued to banks,
equipment lessors or other financial institutions, or to real property lessors,
pursuant to a debt financing, equipment leasing or real property leasing
transaction approved by the Board of Directors of the Company;

 

vi.shares of Common Stock, Options or Convertible Securities issued to suppliers
or third party service providers in connection with the provision of goods or
services pursuant to transactions approved by the Board of Directors of the
Company;

 

vii.shares of Common Stock, Options or Convertible Securities issued pursuant to
the acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided, that such issuances are approved by the Board of Directors
of the Company; or

 

viii.shares of Common Stock, Options or Convertible Securities issued in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the Board of Directors of the Company.

 

Section 5.4.2 of the Series A Certificate of Designations provides that no
adjustment in the Series A Conversion Price shall be made as the result of the
issuance or deemed issuance of Additional Shares of Common Stock if the Company
receives written notice from the holders of at least a majority of the then
outstanding shares of Series A Preferred Stock agreeing that no such adjustment
shall be made as the result of the issuance or deemed issuance of such
Additional Shares of Common Stock.

 

 - 11 - 

 

 

As mentioned above, Section 5.4.3 addresses deemed issue of Additional Shares of
Common Stock. Section 5.4.3 provides:

 

a)If the Company at any time or from time to time after the Series A Original
Issue Date shall issue any Options or Convertible Securities (excluding Options
or Convertible Securities which are themselves Exempted Securities) or shall fix
a record date for the determination of holders of any class of securities
entitled to receive any such Options or Convertible Securities, then the maximum
number of shares of Common Stock (as set forth in the instrument relating
thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

 

b)If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Series A Conversion Price pursuant to the terms
of Subsection 5.4.4 (please see below), are revised as a result of an amendment
to such terms or any other adjustment pursuant to the provisions of such Option
or Convertible Security (but excluding automatic adjustments to such terms
pursuant to anti-dilution or similar provisions of such Option or Convertible
Security) to provide for either (1) any increase or decrease in the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any such Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Company upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Series A Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series A Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause (b) shall have the effect of increasing
the Series A Conversion Price to an amount which exceeds the lower of (i) the
Series A Conversion Price in effect immediately prior to the original adjustment
made as a result of the issuance of such Option or Convertible Security, or (ii)
the Series A Conversion Price that would have resulted from any issuances of
Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option or Convertible
Security) between the original adjustment date and such readjustment date.

 

 - 12 - 

 

 

c)If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Series A Conversion Price
pursuant to the terms of Subsection 5.4.4 (either because the consideration per
share (determined pursuant to Subsection 5.4.5 (please see below)) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Series A Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series A Original Issue Date), are
revised after the Series A Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Company upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
5.4.3(a) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

 

d)Upon the expiration or termination of any unexercised Option or unconverted or
unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Series A Conversion Price pursuant to the terms of Subsection 5.4.4, the
Series A Conversion Price shall be readjusted to such Series A Conversion Price
as would have obtained had such Option or Convertible Security (or portion
thereof) never been issued.

 

e)If the number of shares of Common Stock issuable upon the exercise, conversion
and/or exchange of any Option or Convertible Security, or the consideration
payable to the Company upon such exercise, conversion and/or exchange, is
calculable at the time such Option or Convertible Security is issued or amended
but is subject to adjustment based upon subsequent events, any adjustment to the
Series A Conversion Price provided for in this Subsection 5.4.3 shall be
effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 5.4.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the Company
upon such exercise, conversion and/or exchange, cannot be calculated at all at
the time such Option or Convertible Security is issued or amended, any
adjustment to the Series A Conversion Price that would result under the terms of
this Subsection 5.4.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series A Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.

 

Section 5.4.4 of the Company’s Series A Certificate of Designations sets forth
the Adjustment of Series A Conversion Price Upon Issuance of Additional Shares
of Common Stock. In the event the Company issues Additional Shares of Common
Stock (as defined in the Series A Certificate of Designations), without
consideration or for a consideration per share less than the Series A Conversion
Price in effect immediately prior to such issue, then the Series A Conversion
Price is reduced, concurrently with such issue, to a price (calculated to the
nearest one-hundredth of a cent) determined in accordance with the following
formula:

 

CP2 = CP1* (A + B) ÷ (A + C).

 

 - 13 - 

 

 

For purposes of the foregoing formula, the following definitions shall apply:

 

·CP2” shall mean the Series A Conversion Price in effect immediately after such
issue of Additional Shares of Common Stock;

 

·“CP1” shall mean the Series A Conversion Price in effect immediately prior to
such issue of Additional Shares of Common Stock;

 

·“A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issue of Additional Shares of Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon exercise of
options outstanding immediately prior to such issue or upon conversion or
exchange of Convertible Securities (including the Series A Preferred Stock)
outstanding (assuming exercise of any outstanding options therefor) immediately
prior to such issue);

 

·“B” shall mean the number of shares of Common Stock that would have been issued
if such Additional Shares of Common Stock had been issued at a price per share
equal to CP1 (determined by dividing the aggregate consideration received by the
Company in respect of such issue by CP1); and

 

·“C” shall mean the number of such Additional Shares of Common Stock issued in
such transaction.

 

According to Section 5.4.5 of the Series A Certificate of Designations, for
purposes of Subsection 5.4 of the Series A Certificate of Designations, the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:

 

a)Cash and Property: Such consideration shall:

 

i.insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Company, excluding amounts paid or payable for accrued interest;

 

ii.insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors of the Company; and

 

iii.in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (i) and (ii) above, as determined in good faith by the
Board of Directors of the Company.

 

 - 14 - 

 

 

b)Options and Convertible Securities. The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to Subsection 5.4.3, relating to Options and Convertible Securities,
shall be determined by dividing:

 

i.the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

 

ii.the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities.

 

Section 5.4.6 of the Series A Certificate of Designations provides that in the
event the Company issues, on more than one date, Additional Shares of Common
Stock that are a part of one transaction or a series of related transactions and
that would result in an adjustment to the Series A Conversion Price pursuant to
the terms above, then, upon the final such issuance, the Series A Conversion
Price shall be readjusted to give effect to all such issuances as if they
occurred on the date of the first such issuance (and without giving effect to
any additional adjustments as a result of any such subsequent issuances within
such period).

 

Please see Exhibit 3.1 attached to the Company’s quarterly report on Form 10-Q
for the quarterly period ended July 31, 2013, to review the Company’s Series A
Certificate of Designations in its entirety.

 

See sample calculations re: Series A Convertible Preferred Stock on the
following page.

 

 - 15 - 

 

 

Sample Calculations Pursuant to

Section 5.4.4 of the Series A Certificate of Designations of

Series A Convertible Preferred Stock

 

Set forth below are sample Series A Conversion Price calculations using
potential offering sizes of $12,000,000 and $15,000,000. The actual new Series A
Conversion Price resulting from the transaction contemplated under the Purchase
Agreement will be calculated following the completion of the offering in
accordance with the terms of the Purchase Agreement and the Series A Certificate
of Designations.

 

A.Sample calculation pursuant to Section 5.5.4 of the Series A Certificate of
Designations pertaining to the Series A Preferred Stock assuming an offering
size of $12,000,000 (with $6,000,000 from Katalyst Retail Investors and
$6,000,000 from Katalyst Institutional Investors):

 

CP2=CP1*(A+B)/(A+C)

 

CP1=1.00 (the price per share for the Series A Preferred Stock))

 

A= 54,746,818 (assuming outstanding shares of common stock on a fully diluted
basis as of October 30, 2015)

 

B= 44,452,500 (assuming aggregate consideration of $12,000,000 for the Series B
Shares and related Warrants, plus $2,500 for 250,000 Penny Broker Warrants, plus
$450,000 for the 750,000 IV Broker Warrants, $32,000,000 for 40,000,000
Warrants, divided by CP1)

 

C= 61,000,000 (assuming 20,000,000 shares of common stock, plus an additional
250,000 shares of common stock issuable upon exercise of the Penny Broker
Warrants, plus an additional 750,000 shares of common stock issuable upon
exercise of the IV Broker Warrants, plus an additional 40,000,000 shares of
common stock issuable upon exercise of the Series A Warrants and the Series B
Warrants)

 

So,

 

CP2=1*(54,746,818 + 44,452,500)/( 54,746,818 + 61,000,000)

CP2=1*(99,199,318/115,746,818)

CP2= $0.8570

 

Thus, under this sample scenario the new Series A Conversion Price would be
$0.8570 (when rounded to the nearest one-hundredth of a cent in accordance with
Section 5.4.4 of the Series A Certificate of Designations)

 

 - 16 - 

 

 

B.Sample calculation pursuant to Section 5.5.4 of the Series A Certificate of
Designations pertaining to the Series A Preferred Stock assuming an offering
size of $15,000,000 (with $8,000,000 from Katalyst Retail Investors and
$7,000,000 from Katalyst Institutional Investors):

 

CP2=CP1*(A+B)/(A+C)

 

CP1=1.00 (the price per share for the Series A Preferred Stock))

 

A= 54,746,818 (assuming outstanding shares of common stock on a fully diluted
basis as of October 30, 2015)

 

B= 55,018,750 (assuming aggregate consideration of $15,000,000 for the Units
plus $3,333 for 333,333 Penny Broker Warrants, plus $600,000 for the IV Broker
Warrants, plus $40,000,000 for 50,000,000 Warrants, divided by CP1)

 

C= 76,333,333 (assuming 25,000,000 shares of common stock, plus an additional
333,333 shares of common stock issuable upon exercise of the Penny Broker
Warrants, plus an additional 1,000,000 shares of common stock issuable upon plus
an additional, 50,000,000 shares of common stock issuable upon exercise of the
Series A Warrants and the Series B Warrants)

 

So,

 

CP2=1*(54,746,818 + 55,018,750)/( 54,746,818 + 76,333,333)

CP2=1*(110,350,151/131,080,151)

CP2= $0.8419

 

Thus, under this sample scenario the new Series A Conversion Price would be
$0.8419 (when rounded to the nearest on-hundredth of a cent in accordance with
Section 5.4.4 of the Series A Certificate of Designations)

 

 - 17 - 

 

 

Section 3(r)

 

Indebtedness and Other Contracts

 

1.         As discussed in the SEC Documents, on February 4, 2015, Neurotrope
BioScience, Inc., the Company’s wholly owned subsidiary, BRNI and NRV II, LLC
entered into an Amended and Restated Technology License and Services Agreement
(the “BRNI License”), which further amended and restated the Technology License
and Services Agreement dated as of October 31, 2012, as amended by Amendment No.
1 dated as of August 21, 2013. If BRNI violates such agreement, or defaults on
its obligations to Neurotrope BioScience, Inc., it could result in a Material
Adverse Effect to the Company and/or Neurotrope BioScience, Inc.

 

2.         The Company is a party to Lease Agreement regarding their offices at
50 Park Place, Suite 1401, Newark, New Jersey 07102 with monthly rent and
utilities equal to $7,950.

 

3.         The Company has financed certain of their insurance obligations and
as of September 30, 2015, the note payable was $18,393.

 

 - 18 - 

 

 

Section 3(w)

 

Intellectual Property Rights

 

As of July 10, 2015, Neurotrope BioScience, Inc.’s rights to the technology
associated with the Alzheimer’s Disease diagnostic test automatically reverted
back to BRNI effective June 30, 2015.

 

 - 19 - 

 

 

Section 3(dd)

 

Acknowledgment Regarding Buyers’ Trading Activity

 

See Section 3(f) of this Disclosure Schedule above for an explanation of certain
Buyers that are officers, directors, employees or Affiliates of the Company
and/or Neurotrope BioScience. These Buyers are subject to the requirements
contained in the Company’s policies, including without limitation the Insider
Trading Policy.

 

 - 20 - 

 

 

Section 3(ee)

 

Manipulation of Price

 

See Section 3(g) of this Disclosure Schedule.

 

 - 21 - 

 

 

Section 3(ii)

 

Registration Rights

 

See “Certain Relationships and Related Transactions – Registration Rights”
contained in the Company’s Post-Effective Amendment No. 1 to Form S-1
(Registration No. 333-200664) filed with the SEC on April 8, 2015. See Section
4(v) of this Disclosure Schedule. Such registration rights shall not be
applicable to the registration of the securities contemplated by the
Registration Rights Agreement.

 

Further, certain holders of the Company’s Series A Preferred Stock have
registration rights pursuant to the Preferred Stockholders’ Agreement, made as
of August 23, 2013, as amended, by and among the Company and the stockholders
listed on Schedule A to such agreement. Such registration rights shall not be
applicable to the registration of the securities contemplated by the
Registration Rights Agreement.

 

 - 22 - 

 

 

Section 4(g)

 

Additional Issuance of Securities

 

See Section 3(f) of this Disclosure Schedule.

 

 - 23 - 

 

 

Section 4(r)

 

Additional Registration Statements

 

1.           On November 8, 2014, the Company filed with the SEC a registration
statement on Form S-8 (Registration No. 333-200310).

 

2.           On December 1, 2014, the Company filed with the SEC a registration
statement on Form S-1 (Registration No. 333- 200664), as amended by the
Post-Effective Amendment filed on Form S-1 filed with the SEC on April 8, 2015,
under which it has continuing obligations to update the prospectus filed
therewith or the registration statement under certain circumstances. The Company
intends to file a Post-Effective Amendment to convert such registration
statement to a Form S-3 on or around the time of the filing of the Registration
Statement filed pursuant to the Registration Rights Agreement. For the sake of
clarity, such conversion to a Form S-3 will not involve the registration of any
additional securities other than those are currently registered on the Form S-1
(Registration No. 333- 200664).

 

 - 24 - 

